         Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 1 of 90



              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE

In re:                             )         Chapter 11
                                   )
UD DISSOLUTION CORP.               )
     (f/k/a, V3 Systems, Inc.)     )
                                   )         Utah Bankruptcy Case
     Debtor.                       )         No. 14-32546
                                   )
___________________________________)
                                   )
UD DISSOLUTION LIQUIDATING         )
TRUST,                             )
                                   )
     Plaintiff,                    )
                                   )
     v.                            )         Misc. Pro.
                                   )         No.: 18-00102 (MFW)
SPHERE 3D CORP., V3 Systems        )
HOLDINGS, INC., PETER TASSIOPOULOS,)
JASON D. MERETSKY, ERIC L. KELLY, )
PETER ASHKIN, MARIO BIASINI, GLENN )
M. BOWMAN, DANIEL J. BORDESSA,     )
VIVEKANAND MAHADEVAN, OVERLAND     )
STORAGE, INC., SILICON VALLEY      )
TECHNOLOGY PARTNERS, LLC, CYRUS    )
CAPITAL PARTNERS, L.P., FBC        )
HOLDINGS, S.A.R.L., CRESCENT 1,    )
L.P., CRS MASTER FUND, L.P., CYRUS )
OPPORTUNITIES MASTER FUND II, LTD.,)
CYRUS SELECT OPPORTUNITIES MASTER )
FUND II, LTD., CYRUS CAPITAL       )
PARTNERS GP, L.L.C., CYRUS CAPITAL )
ADVISORS, L.L.C., STEPHEN C.       )
FREIDHEIM, and JOHN DOES I-X,      )         Rel. Docs. 18, 23, 28,
                                   )         33, 42, 45, 46, 56,
     Defendants.                   )         59, 60



                        MEMORANDUM OPINION
         Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 2 of 90



                        TABLE OF CONTENTS

I.   BACKGROUND                                               1
II. JURISDICTION                                              7
III. DISCUSSION                                               9
     A.   Personal Jurisdiction                               9
          1.    Standard of Review                            9
          2.    Application                                  12
                a.   minimum contacts                        12
                b.   fair and reasonable                     16
     B.   Statute of Limitations                             18
     C.   Failure to State a Claim                           20
          1.    Standard of Review                           20
                a.   Rule 12(b)(6)                           20
                b.   Rule 9(b)                               21
          2.    Application                                  22
                a.   Counts 7 and 8: Fraudulent Transfer
                     Counts                                  22
                     i.   Under the Bankruptcy Code          22
                     ii. Under applicable state law          24
                          a.   Actual fraud                  26
                          b.   Constructive fraud            30
                b.   Counts 9 and 10: Breach of Fiduciary
                     Duty/Aiding and Abetting Such Breach    32
                     i.   No fiduciary duty                  32
                     ii. Duplicative of contract claims      33
                     iii. Special circumstance rule          35
                     iv. Prior approval                      36
                     v.   Rule 9                             39
                c.   Count 11: Equitable Subordination       40
                d.   Counts 12 and 13: Turnover              43
                e.   Count 14: Constructively Fraudulent
                     Transfer                                47
                     i.   Applicable state law               47
                     ii. Insolvency                          47
                     iii. Benefit to the Defendants          48
                     iv. Duplicative of contract claims      49
                f.   Counts 15–19: Breach of Contract        50
                g.   Count 21: Interference with Contractual
                     Relations                               52
                     i.   Sphere Defendants                  53
                     ii. Cyrus Defendants                    55
                h.   Count 20: Interference with Existing
                     Economic Relations                      56
                i.   Count 22: Constructive Conversion       59
                j.   Count 23: Securities Fraud              62
                     i.   Cyrus Defendants                   63
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 3 of 90



                             a.   Vicarious Liability                   63
                             b.   Liability for APA
                                  misrepresentations                    65
                             c.   Aiding and abetting                   66
                        ii. All Defendants                              67
                             a.   Specificity                           67
                                  1.   Misrepresentation                68
                                  2.   Scienter                         72
                                  3.   Loss causation                   74
                   k.   Counts 24 and 25: Negligent and
                        Intentional Misrepresentation                   76
                   l.   Count 26: Unjust Enrichment                     79
                        i.   Duplicative of contract claim              79
                        ii. No benefit received                         81
                   m.   Count 27: Injunctive Relief                     82
                   n.   Claims against Stephen Freidheim                84
IV.   CONCLUSION                                                        85




                                   ii
         Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 4 of 90



     Before the Court are Motions by numerous Defendants to

Dismiss several Counts of the Amended Complaint filed by UD

Dissolution Liquidating Trust (the “Plaintiff”).           For the

following reasons, the Court will grant in part and deny in part

the Motions to Dismiss.



I.   BACKGROUND1

     The Amended Complaint asserts various contract, tort, and

equitable claims against the Defendants for actions related to

the sale of the assets of V3 Systems, Inc. (“V3”) to V3 Systems

Holdings, Inc. (“Holdings”) and its parent, Sphere 3D Corporation

(“Sphere”), and the subsequent transfer of the V3 business to

Overland Storage, Inc. (“Overland”) and ultimately to Silicon

Valley Technology Partners (“SVTP”).       These transactions were

allegedly orchestrated by the Cyrus Defendants2 through a series

of transactions involving the other Defendants.3           (D.I. 18 at ¶

1
     The Court is not required to state findings of fact or
conclusions of law pursuant to Rule 7052 of the Federal Rules of
Bankruptcy Procedure. Instead, the facts recited are those
averred in the Amended Complaint, which must be accepted as true
for the purposes of these Motions to Dismiss. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009).
2
     The Cyrus Defendants are Cyrus Capital Partners, L.P., Cyrus
Select Opportunities Master Fund, Ltd., Cyrus Capital Partners
GP, L.L.C., Cyrus Capital Advisors, L.L.C., Crescent 1, L.P., CRS
Master Fund, L.P., Cyrus Opportunities Master Fund II, LTD., FBC
Holdings, S.A.R.L., and Stephen Cyrus Freidheim.
3
     The other Defendants include Peter Tassiopoulos, Jason D.
Meretsky, Eric L. Kelly, Peter Ashkin, Mario Biasini, Glenn M.
            Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 5 of 90



43.)4    The Cyrus Defendants began this scheme with their

acquisition of Tandberg Data Holdings S.a.r.l. (“Tandberg”) in

2009.     (Id. at ¶ 45.)   In 2013, the Cyrus Defendants gained

control of Overland, through a series of loans, and caused

Overland to acquire Tandberg from them.           Beginning in the summer

of 2013, Overland began discussions with Sphere to acquire its

assets for stock in Overland.       In July 2013, Overland became the

exclusive distributor of Sphere products, and the Chairman of

Overland, Eric Kelly, became the Chairman of Sphere.               (Id. at ¶¶

56-57.)     In December 2013, Overland received notifications from

NASDAQ that its stock would be delisted; as a result, Overland

and Sphere started discussing a joint venture ownership of V3.

(Id. at ¶¶ 59-60.)

        At that same time, without disclosing its discussions with

Overland, Sphere entered into a letter of intent on December 4,

2013, to purchase V3’s assets for $14.7 million.              (Id. at ¶ 73.)

During negotiations of that sale, Sphere caused V3 to enter into



Bowman, Daniel J. Bordessa, and Vivekanand Mahadevan
(collectively, “the Directors”) who together with Sphere,
Holdings, Overland, and SVTP, are referred to herein as the
“Sphere Defendants.”
4
     References to the record are: “D.I. #” for pleadings filed
in the instant proceeding, “Utah D.I. #” for references to the
Utah bankruptcy court docket in adversary proceeding no. 15-
02196, and “Utah D.Ct. D. I. #” for references to the Utah
District Court docket no. 2:16-cv-00959-RJS.

                                     2
            Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 6 of 90



an agreement to transfer V3’s sales to Overland to increase

Overland’s revenues.     (Id. at ¶ 61.)       While Sphere was doing due

diligence on the sale, V3 had problems paying its operating costs

and Sphere began filling orders for V3, which was treated as a

loan against the cash portion of the sale price due to V3.               (Id.

at ¶ 78.)

     On February 11, 2014, the Asset Purchase Agreement (the

“APA”) was signed for the sale of V3’s assets to Sphere and

Holdings, which closed on March 21, 2014.           (Id. at ¶¶ 37, 65.)

The Cyrus Defendants lent $5 million to Sphere to facilitate that

transaction.     (Id. at ¶ 66.)    The APA provided that the sale

price would be paid as follows: (1) $4 million in cash, (2) $5.7

million in common stock of Sphere (“the Initial Shares”) based on

a share price of $5.23, and (3) an earn-out of up to $5 million

payable in cash or Sphere stock (“the Earn-out”) based on sales

achieved over a period of 15 months by Sphere originating from V3

business.    (Id., Ex D.)   The Initial Shares contained a legend

restricting their resale for four months and one day from the

date of issuance.     (D.I. 18 at ¶ 87.)       In accordance with the

APA, Sphere was authorized to hold back 95,603 of the Initial

Shares until July 6, 2015 (the “Holdback Shares”) and an

additional 95,603 shares and $200,000 of the cash price until

certain litigation pending against V3 was resolved (the

                                     3
          Case 18-00102-MFW   Doc 71    Filed 03/19/21    Page 7 of 90



“Litigation Holdback”).    (Id. at ¶¶ 96-99.)            Sphere agreed that,

during the Earn-out period, it would maintain the V3 business as

a separate business unit, maintain separate accounts for that

business, and pay the monthly costs to operate that business in a

viable manner.    (Id. at ¶ 101.)      After closing on the sale, V3

filed for dissolution premised on the expectation it would be

able to use sale proceeds from the Initial Shares and the Earn-

out to repay its creditors in full.        (Id. at ¶ 106.)

     Less than two months after closing on the V3 transaction,

Sphere announced its agreement to merge with Overland.                   (Id. at ¶

108.)   As part of that merger, Sphere announced it would issue an

additional 8.5 million shares to Overland shareholders, thereby

diluting the Initial Shares that had just been issued to V3 as

partial compensation for the sale of the V3 business to Sphere.

(Id. at ¶ 109.)

     In July 2014, V3 sought to remove the restrictive legend on

the Initial Shares, so it could sell them and pay its creditors.

(Id. at ¶ 118.)    Sphere refused to agree to the release of the

restrictive covenant as required by the APA, and Sphere and

various Directors misrepresented to V3’s broker and regulators

that the legend could not be removed.         (Id. at ¶¶ 119-24.)           In

the interim, Sphere’s Directors sold stock they owned

individually.    (Id. at ¶ 126.)    Sphere also took actions to

                                    4
           Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 8 of 90



reduce the Earn-out due to V3 under the APA, by not supporting

the V3 business, not paying its debts, and breaching an agreement

to allow the business to be managed by Eric Lindstrom.                  (Id. at

¶¶ 113, 133-34.)    As a result of the actions of the Defendants,

V3 was unable to pay its creditors and was forced to enter into

an additional agreement with Sphere on October 14, 2014, in which

it agreed to further restrictions on its ability to sell the

Initial Shares (the “Leak-out Agreement”) in exchange for a

release of $100,000 from the Litigation Holdback and payment by

Sphere of some of V3’s creditors.        (Id. at ¶¶ 135-39.)

     In December 2014, the Cyrus Defendants consolidated the debt

owed by Sphere and Overland into a new $19.5 million obligation

(the “December 2014 Debenture”).        (Id. at ¶ 144.)       The Cyrus

Defendants continued to lend funds to Sphere and acquire stock in

Sphere from June 2014 through 2018.        (Id. at ¶¶ 144-47, 157-62.)

On February 20, 2018, Sphere entered into an agreement to sell

Overland’s stock to SVTP for $45 million (the “SPA”).              (Id. at ¶¶

165-78.)   The sale closed on November 13, 2018, and Sphere

received $1 million in cash, 19.9% of the preferred stock of

SVTP, and the assumption by SVTP of $41.7 million of Sphere’s

debt (principally held by the Cyrus Defendants).             (Id. at ¶ 176.)

As a result of the divestiture of Overland, Sphere lost 90% of

its revenues and was unable to pay its obligations to V3 and its

other creditors.    (Id. at ¶¶ 178-81.)

                                    5
            Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 9 of 90



      The shares V3 was able to sell under the Leak-out Agreement

yielded insufficient funds to pay creditors.               (Id. at ¶¶ 142-43.)

On November 26, 2014, the successor to V3, UD Dissolution Corp.,

commenced a chapter 11 bankruptcy case in the Bankruptcy Court

for the District of Utah.       (Id. at ¶ 3.)       On April 6, 2015,

Sphere and Holdings filed a proof of claim in that case.                  (Id. at

¶ 152.)   On July 9, 2015, the Bankruptcy Court confirmed V3’s

Plan of Liquidation which transferred all causes of action held

by the estate to the Plaintiff.          (Id. at ¶¶ 5-7.)

      On October 6, 2015, the Plaintiff filed a complaint (the

“Original Complaint”) against the Sphere Defendants.                (Utah D.I.

1.)   On July 22, 2016, the Sphere Defendants filed a motion to

transfer venue of the adversary proceeding to the District of

Delaware.    (Utah D.I. 46.)     On August 30, 2016, the Bankruptcy

Court entered a Report and Recommendation recommending transfer

of venue.    (Utah D.I. 66.)     The District Court accepted the

Report and Recommendation, and the adversary proceeding was

transferred to the District Court for the District of Delaware on

October 11, 2016.     (Utah D.Ct. D.I. 3, 5.)          On November 16, 2018,

the case was referred to this Court.           (D.I. 1.)

      On October 22, 2019, the Plaintiff filed an amendment to the

Original Complaint (the “Amended Complaint”) which added claims

against the Cyrus Defendants.       (D.I. 18.)       The Amended Complaint

                                     6
         Case 18-00102-MFW   Doc 71       Filed 03/19/21   Page 10 of 90



contains twenty-seven Counts against the various Defendants,

including objections to the Sphere/Holdings proof of claim

(Counts 1-6); avoidance of fraudulent conveyances (Counts 7-8,

14), breach of fiduciary duty and aiding and abetting such breach

(Counts 9-10), equitable subordination (Count 11), turnover of

estate property (Counts 12-13), breach of contract (Counts 15-

19), interference with existing economic and contractual

relations (Counts 20-21), constructive conversion (Count 22),

securities fraud (Count 23), misrepresentation (Counts 24-25),

unjust enrichment (Count 26), and injunctive relief (Count 27).

(D.I. 18.)

      On February 10, 2020, the Defendants filed their Motions to

Dismiss the Amended Complaint along with an accompanying brief.5

(D.I. 23, 28, 33.)   On May 6 and 22, 2020, the Plaintiff filed

its Answering Briefs.   (D.I. 42, 45, 46.)            On June 18 and 24,

2020, the Defendants filed their Reply Briefs. (D.I. 56, 59, 60.)

The matter is ripe for decision.          (D.I. 66, 67, 69.)



II.   JURISDICTION

      Each of the Counts in the Amended Complaint is a core


5
     Sphere and Holdings also filed an Answer and Counterclaim to
which the Plaintiff has filed a Motion to Strike. (D.I. 22.)
That matter has been fully briefed and a decision on it is being
issued contemporaneously herewith.

                                      7
        Case 18-00102-MFW   Doc 71       Filed 03/19/21   Page 11 of 90



proceeding over which the bankruptcy court may preside.                   28

U.S.C. § 157(b)(2)(A), (B), (C), (E), (H), and (O).

     Most of the parties6 have impliedly consented to this

Court’s ability to enter a final order on the Motions by not

objecting to the Court doing so.         Wellness Int’l, Ltd. v. Sharif,

575 U.S. 665, 683-85, 685 n.13 (2015) (holding that bankruptcy

court may adjudicate claims over which it may not have

constitutional jurisdiction if the parties voluntarily and

knowingly consent, expressly or impliedly); In re Tribune Media

Co., 902 F.3d 384, 395 (3d Cir. 2018) (holding that a litigant

impliedly consents to jurisdiction where the litigant joins a

case and files multiple documents without raising the issue).

See also Del. Bankr. L.R. 7008-1, 7012-1.

     The Court has the power to enter a final order on a motion

to dismiss, however, even without consent and without authority

to enter a final order on the merits.           See, e.g., Welded Constr.,

L.P. v. Prime NDT Servs., Inc. (In re Welded Constr., L.P.), 605

B.R. 35, 37 (Bankr. D. Del. 2019); Burtch v. Owlstone, Inc. (In

re Advance Nanotech, Inc.), Adv. No. 13–51215 (MFW), 2014 WL

1320145, at *2 (Bankr. D. Del. Apr. 2, 2014); O’Toole v.

McTaggart (In re Trinsum Grp., Inc.), 467 B.R. 734, 739-40

(Bankr. S.D.N.Y. 2012).


6
     Bowman and Biasini, however, do not consent to entry of a
final order. (D.I. 24 at n.3.)

                                     8
           Case 18-00102-MFW   Doc 71       Filed 03/19/21   Page 12 of 90



III. DISCUSSION

     A.     Personal Jurisdiction

     Two of the Defendants who are former Board members of Sphere

(Glenn Bowman and Mario Biasini) filed a Motion to Dismiss the

entirety of the Amended Complaint under Rule 12(b)(2) asserting

that the Court lacks personal jurisdiction over them.

            1.    Standard of Review

     For a Court to exercise specific personal jurisdiction over

a defendant, (i) the defendant must have sufficient contacts with

the forum that he should reasonably anticipate being hauled into

court there and (ii) the exercise of personal jurisdiction must

not offend traditional notions of fair play and substantial

justice.    See, e.g., Toys “R” Us, Inc. v. Step Two, S.A., 318

F.3d 446, 451 (3d Cir. 2003).       Furthermore, personal jurisdiction

exists only if the controversy that is the subject of the

complaint arises from the defendant’s contacts with the forum.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985).

     In a bankruptcy case, Rule 7004(d) provides for nationwide

service of process for an adversary complaint.                 Rule 7004(f)

provides that, so long as it is “consistent with the Constitution

and laws of the United States,” service of process under that

Rule establishes personal jurisdiction if the defendant has

minimum contacts with the United States as a whole.                  See, e.g.,

                                        9
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 13 of 90



Zazzali v. Swenson (In re DBSI, Inc.), 451 B.R. 373, 376-77

(Bankr. D. Del. 2011).    Cf. In re Auto. Refinishing Paint

Antitrust Litig., 358 F.3d 288, 298-99, 299 n.14 (3d Cir. 2004)

(holding that personal jurisdiction for antitrust litigation

purposes also depends only on the defendant’s minimum contacts

with the United States as a whole).

     In the Amended Complaint, the Plaintiff alleges various

contract and tort claims against Bowman and Biasini.               With

respect to contract claims, the Plaintiff must show that the

actions of Bowman and Biasini were instrumental in the formation

or the breach of the contract.         Danziger & De Llano, LLP v.

Morgan Verkamp LLC, 948 F.3d 124, 130 (3d Cir. 2020).               For tort

claims, the Plaintiff acknowledges that personal jurisdiction

over a defendant cannot be established solely on his/her status

as an officer or director of a corporation which commits a tort

in the United States.    In re Royal Dutch/Shell Transp. Sec.

Litig., 380 F. Supp. 2d 509, 550 (D.N.J. 2005).             Rather, the

Plaintiff must establish that the Defendants purposefully

directed their tortious conduct towards an entity in the United

States.   See, e.g., Burger King, 471 U.S. at 476; O’Connor v.

Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007).

“[P]urposeful direction” is established where there is an

intentional act, expressly aimed at the forum, with knowledge

                                   10
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 14 of 90



that the brunt of the injury will be felt in the forum.                Calder

v. Jones, 465 U.S. 783, 789 (1984) (finding personal jurisdiction

in California over Florida defendants who published an allegedly

libelous story in California about a California resident);

Newsome v. Gallacher, 722 F.3d 1257, 1262, 1268-69 (10th Cir.

2013) (finding personal jurisdiction over Canadian defendants who

were directors and officers of Canadian parent and its US

subsidiary who allegedly conspired to shift debt to US

corporation to improve the value of their equity in the Canadian

company).   Furthermore, it is not necessary that a defendant

physically enter the forum.   See, e.g., D’Jamoos v. Pilatus

Aircraft Ltd., 566 F.3d 94, 103 (3d Cir. 2009).

     The ultimate burden of proof is on the Plaintiff to

establish these contacts with “reasonable particularity.”

Danziger, 948 F.3d at 129-30; O’Connor, 496 F.3d at 317.               The

Plaintiff argues that at this stage it need establish only a

prima facie case that Bowman and Biasini have sufficient contacts

with the United States to satisfy Due Process concerns.                Miller

Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004);

Leonard A. Feinberg, Inc. v. Central Asia Cap. Corp., 936 F.

Supp. 250, 253-54 (E.D. Pa. 1996) (“until [an evidentiary]

hearing is held, a prima facie showing suffices, notwithstanding

any controverting presentation by the moving party, to defeat [a

                                 11
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 15 of 90



12(b)(2)] motion”) (internal citation omitted).

            2.   Application
                 a.   Minimum contacts

     Bowman and Biasini contend that the Plaintiff has not

established that they have sufficient connections to the United

States to warrant the Court’s exercise of personal jurisdiction

over them because they are Canadian citizens, residing in

Ontario.    (D.I. 25, A0010 at ¶ 3 & A0013 at ¶ 3.)7             Sphere is a

corporation organized under the laws of Ontario, Canada, with its

principal place of business in Mississauga, Ontario.                (D.I. 18 at

¶ 9.)   Biasini founded Sphere in 2009, was president from 2009

until 2011, and was a member of the Board from 2009 until 2016.

(D.I. 25, A0013 at ¶ 6.)       Bowman served as an independent member

of Sphere’s Board from January 2012 until December 12, 2017.

(Id., A0010 at ¶ 6 & A0007.)

     Bowman and Biasini both contend that they had no involvement

with the V3 transaction or communications with anyone regarding

it, except as members of the Sphere Board.            (Id., A0013 at ¶ 8 &

A0011 at ¶ 9.)    They assert that all Board meetings on the V3

transaction occurred in Canada and that neither traveled to the




7
     Bowman and Biasini filed an appendix in support of their
motion which includes their declarations. (D.I. 25.) In
response, the Plaintiff filed the Declarations of Eric E.
Lindstrom and Christopher Chabot. (D.I. 47, Ex. B & C.)

                                    12
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 16 of 90



United States in connection with that transaction.              (Id., A0013-

14 at ¶ 9 & A0011 at ¶ 10.)     They finally assert that neither of

them was a Sphere Board member at the time Sphere sold its shares

in Overland to SVTP.    (Id., A0007.)

        The Plaintiff argues that it has met its burden of

establishing personal jurisdiction over Bowman and Biasini

through the allegations in the Amended Complaint (which must be

taken as true at this stage).      The Amended Complaint alleges that

while Bowman and Biasini were directors of Sphere, Sphere

organized Holdings under Delaware law which maintained offices in

the United States for the purpose of acquiring the V3 assets.

(D.I. 18 at ¶¶ 1-2, 10, 16-17.)        While Sphere shares were traded

on the Toronto Stock Exchange when the APA closed, they began

trading on the NASDAQ Global Market shortly thereafter.                  (Id. at

¶ 9.)    Further, the Amended Complaint alleges that the directors

of Sphere made misrepresentations in negotiations of the APA with

V3 and interfered with performance of the APA, including removal

of the restrictive legend on the Initial Shares.              (Id. at ¶¶ 60,

92-04, 123-28, 132, 199, 242, 249-54, 277-78, 284, 301-05, 312-

14, 317-18, 320, 325, 332, 334, 339-41, 347-54, 357-63, 365-68.)

     Bowman and Biasini respond that those allegations apply to

all Sphere Directors as a group and are too general to establish

that they individually took any intentional act, expressly aimed

                                   13
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 17 of 90



at the forum, with knowledge that the brunt of the injury would

be felt in the United States.      See, e.g., Calder, 465 U.S. at

789; IMO Indus. v. Kiekert AG, 155 F.3d 254, 265-66 (3d Cir.

1998) (dismissing case for lack of personal jurisdiction due to

lack of evidence that defendant aimed its actions at the forum).

     Bowman and Biasini further contend that allegations of their

participation in the specific intentional torts, alone, are

insufficient to establish minimum contacts.              Instead, they argue

that the Plaintiff must allege additional contacts with the

United States beyond those torts to establish personal

jurisdiction over them.      See, e.g., IMO Indus., 155 F.3d at 261-

63; Far West Cap., Inc. v. Towne, 46 F.3d 1071, 1079 (10th Cir.

1995).

     The Court disagrees.     The cases cited by Bowman and Biasini

are distinguishable because they merely hold that it is

insufficient to allege that the plaintiff resided in the forum

and the defendant committed a business tort against it.                  Id.

Further, the Supreme Court explained in Burger King that personal

jurisdiction is premised, not on contacts that the defendants

have generally with the forum, but on the specific contacts that

form the basis of the complaint.        Burger King, 471 U.S. at 472

(citations omitted).

     In this case, the Court finds that the Amended Complaint

alleges that the actions taken by Bowman and Biasini were focused

                                   14
         Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 18 of 90



on V3 in the United States and that both clearly understood that

any injury to V3 would occur in the United States.             For example,

the Plaintiff alleges that both served as Sphere Directors,

traveled to the United States in connection with the V3

transaction, participated in Sphere Board meetings held in the

United States either personally or by phone, and interfered with

V3’s efforts to remove the restrictive legend on the Initial

Shares in order to protect the value of their own shares, thereby

causing harm to V3.   (D.I. 18 at ¶¶ 16, 17, 123-24, 250-51.)

Further, it alleges that Biasini directed emails and calls to

persons in the United States (i) organizing participation by

Sphere and V3 in a conference in Florida and (ii) relating to the

transfer of V3 operations to Sphere.        (Id. at ¶ 17.)

     While the Movants assert that all Board meetings relating to

the V3 transaction or subsequent events related to it occurred in

Canada and that neither traveled to the United States in

connection with that transaction, those facts are disputed by the

Plaintiff.8   The Court need not resolve these disputed facts at

this stage.   Even if Bowman and Biasini never left Canada, the



8
     Lindstrom’s declaration states that both Bowman and Biasini
traveled to the US in June 2015 for a Sphere investor briefing.
(D.I. 47, Ex. B at ¶¶ 23-25.) Although Bowman and Biasini
contend that this meeting was after the negotiation and closing
on the V3 transaction, it is at a time relevant to performance of
the APA. (D.I. 18 at ¶¶ 97, 150-55, 284; D.I. 47, Ex. B at ¶¶
24-26, 32-34.)

                                  15
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 19 of 90



allegations in the Amended Complaint are sufficient to establish

that each took actions as Directors of Sphere (and for their own

personal benefit) that were directed at V3 in the United States

with knowledge that the brunt of the injury would be felt in the

United States.9    These allegations are sufficient to establish

minimum contacts with the United States.            See Calder, 465 U.S. at

789; Miller Yacht Sales, 384 F.3d at 97.

                  b.   Fair and Reasonable

     Because minimum contacts with the forum have been

established, the burden shifts to Bowman and Biasini.                Zazzali v.

1031 Exch. Group LLC (In re DBSI, Inc.), 467 B.R. 309, 315

(Bankr. D. Del. 2012).     They must show that the Court’s exercise

of jurisdiction over them will make it “so gravely difficult and

inconvenient that [they are] at a serious disadvantage in

comparison to [their] opponent.”         Id.    Factors considered

include:

     the burden on the defendant, the forum State’s interest
     in adjudicating the dispute, the plaintiff’s interest
     in obtaining convenient and effective relief, the
     interstate judicial system’s interest in obtaining the
     most efficient resolution of controversies, and the


9
     Lindstrom’s declaration states that he had specific
conversations with Biasini regarding removal of the restrictive
legend and that both Bowman and Biasini sold personal shares of
Sphere stock during the period when Sphere refused to remove the
restrictive legend on the Initial Shares. (D.I. 47, Ex. B at ¶¶
33-34.) Bowman and Biasini admit that the restrictive legend on
the Initial Shares was discussed at Sphere Board meetings in
which they participated. (D.I. 25, A0010 at ¶ 9, A0013 at ¶ 8.)

                                    16
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 20 of 90



     shared interest of the several States in furthering
     fundamental substantive social policies.

Burger King, 471 U.S. at 477 (internal quotations and citations

omitted).   Courts should also consider the “procedural and

substantive interests of other nations.”          O’Connor, 496 F.3d at

312 (quoting Asahi Metal Indus. Co. v. Superior Court, 480 U.S.

102, 113 (1987)).

     Bowman and Biasini assert that their contacts with the

United States are minimal making it highly inconvenient for them

to appear and defend this suit in Delaware.

     The Plaintiff disagrees.     It notes that Bowman and Biasini

are already represented by counsel in Delaware who have

participated in this case, including filing the instant motion.

It contends that continuation of the action against Bowman and

Biasini in Delaware, where the suit is proceeding against the

other Defendants on the same claims, would be the most convenient

and effective forum for resolving those claims.

     The Court concludes that Bowman and Biasini have failed to

establish that the Court’s exercise of jurisdiction over them is

unfair or unreasonable.     The burden on them to litigate the case

in Delaware is not excessive because they already have counsel

here (who is representing the other Sphere Defendants as well)

and travel to this forum from Canada is not inconvenient.



                                  17
            Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 21 of 90



Further, the judicial systems of the United States and Canada are

rooted in similar common law traditions, which ensure that the

procedural and substantive interests of both nations are not

offended.     See, e.g., O’Connor, 496 F.3d at 312; Aristech Chem.

Int’l Ltd. v. Acrylic Fabricators, Ltd., 138 F.3d 624, 629 (6th

Cir. 1998).     Finally, resolving all interrelated claims against

all Defendants in the same forum promotes judicial economy.

       The Court concludes that Bowman and Biasini have sufficient

minimum contacts with the United States and that the interest of

the Plaintiff and the forum in exercising jurisdiction over this

suit outweighs the potential burden on them.               Asahi, 480 U.S. at

114.    Consequently, the Court will deny the Motion of Bowman and

Biasini to dismiss the case against them under Rule 12(b)(2) for

lack of personal jurisdiction.

       B.    Statute of Limitations

       The Cyrus Defendants contend that the claims against them

must be dismissed because they were filed beyond the applicable

two- or four-year statute of limitations.             Although the Original

Complaint was filed on October 6, 2015, less than two years after

the APA was executed, the Cyrus Defendants argue that they were

not named as defendants in that Complaint.             The Cyrus Defendants

contend that the first claims asserted against them were in the

Amended Complaint that was not filed until October 22, 2019,

                                     18
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 22 of 90



almost seven years after the letter of intent was signed between

Sphere and V3 and almost five years after the Petition Date.

     The Plaintiff responds that an amended complaint relates

back to the date of the earlier complaint when “the amendment

asserts a claim or defense that arose out of the conduct,

transaction, or occurrence set out - or attempted to be set out -

in the original pleading.”    Fed. R. Civ. P. 15(c)(1)(B).              The

Third Circuit has stated that there are:

     three distinct prerequisites for an amendment to relate
     back to the original complaint: (1) the claims in the
     amended complaint must arise out of the same
     occurrences set forth in the original complaint, (2)
     the party to be brought in by amendment must have
     received notice of the action within [the time provided
     by Rule 4(m)], and (3) the party to be brought in by
     amendment must have known, or should have known, that
     the action would have been brought against the party
     but for a mistake concerning its identity.

Arthur v. Maersk, Inc., 434 F.3d 196, 203 (3d Cir. 2006).                The

Plaintiff asserts it has met the standard for relation back of

the Amended Complaint.

     The Court agrees that the Amended Complaint properly relates

back because (1) the allegations against the Cyrus Defendants in

the Amended Complaint are based on the same facts set forth in

the Original Complaint, (2) the Cyrus Defendants had timely

notice of the Original Complaint which named their representative

on Sphere’s Board as a defendant, and (3) the Cyrus Defendants



                                  19
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 23 of 90



should have known that the Plaintiff would have named them had it

been aware of the extent of their control over the other

Defendants in connection with the transactions that form the

basis of the action.    Thus, the Court concludes that the Amended

Complaint relates back to the original filing date of October 6,

2015.

     C.    Failure to State a Claim

     Motions to dismiss the Amended Complaint were filed by the

Sphere Defendants and the Cyrus Defendants, contending that the

Amended Complaint fails to state a claim for relief as to them.

Because many of the Counts assert claims against both groups of

Defendants and the Motions filed by each raise similar alleged

deficiencies, the Court considers both Motions together.

           1.   Standard of Review
                a.   Rule 12(b)(6)

     A Rule 12(b)(6) motion challenges the sufficiency of the

factual allegations in the complaint.          Kost v. Kozakiewicz, 1

F.3d 176, 183 (3d Cir. 1993).      To survive a motion to dismiss,

the complaint must contain sufficient factual matter, accepted as

true, “to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).               A claim is

facially plausible when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the



                                   20
         Case 18-00102-MFW   Doc 71     Filed 03/19/21   Page 24 of 90



defendant is liable for the misconduct alleged.”              Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556).   The court must draw all reasonable inferences in favor of

the plaintiff.   See, e.g., Alpizar-Fallas v. Favero, 908 F.3d

910, 914 (3d Cir. 2018).

     In weighing a motion to dismiss, the court should undergo a

three-part analysis.     “First, the court must take note of the

elements needed for a plaintiff to state a claim.”              Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (citing Iqbal,

556 U.S. at 675).     Second, the court must separate the factual

and legal elements of the claim, accepting all of the complaint’s

well-pled facts as true and disregarding any legal conclusions.

Id.; Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(citing Iqbal, 556 U.S. at 679).        Third, the court must determine

whether the facts alleged in the complaint are sufficient to show

that the plaintiff has a plausible claim for relief.               Santiago,

629 F.3d at 130.

                 b.    Rule 9(b)

     Several of the claims in the Amended Complaint are based on

alleged fraudulent conduct.     Pleadings alleging actual fraud are

analyzed under Rule 9(b) rather than Rule 12(b)(6).              Beskrone v.

OpenGate Cap. Grp. (In re Pennysaver USA Publ’g, LLC), 587 B.R.

445, 459-60 (Bankr. D. Del. 2018).         Under Rule 9(b), fraud “must

                                   21
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 25 of 90



be pled with particularity.”      Rosener v. Majestic Mgmt. (In re

OODC, LLC), 321 B.R. 128, 140 (Bankr. D. Del. 2005); Fed. R. Civ.

P. 9(b); Fed R. Bankr. P. 7009.        “To state a claim for fraud,

however, all the plaintiff need do is inform the defendant of the

particular conduct which is alleged to have been fraudulent.”

Majestic Mgmt., 321 B.R. at 140.

           2.   Application
                a.   Counts 7 and 8: Fraudulent Transfer Counts

     Counts 7 and 8 are asserted against all Defendants and seek

to avoid as actual or constructively fraudulent the following

transfers: (1) the incurrence of debt and grant of liens by

Sphere to the Cyrus Defendants in connection with the December

2014 Debenture and April 2016 amendment of it and (2) Sphere’s

transfer of its interest in Overland to SVTP on February 20,

2018.   The Plaintiff alleges that these transfers are avoidable

under the Bankruptcy Code and applicable state law.              The

Plaintiff also seeks to recover from the Defendants the property

transferred or its value.     11 U.S.C. § 550(a).          The Plaintiff

asserts that its claims for avoidance are based on its status as

a contingent creditor of Sphere as a result of its APA-related

claims against Sphere.

                     i.      Under the Bankruptcy Code

     The Defendants argue that the Plaintiff has failed to state



                                   22
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 26 of 90



a claim under the Bankruptcy Code to avoid the transfers because

all of the transfers in question were transfers of property of

Sphere.   They argue that the transfers are not avoidable under

the Bankruptcy Code because the transferor, Sphere, is not a

debtor in a bankruptcy case and there was no transfer of property

of a debtor or bankruptcy estate.

     The Plaintiff responds that it can avoid the transfer of

Sphere’s ownership interest in Overland to SVTP because it is

pursuing the claim of a debtor in bankruptcy (UD Dissolution)

against Sphere.   It contends that the transfers by Sphere

rendered Sphere insolvent and judgment proof, thereby adversely

affecting a property interest of the Plaintiff.

     The Court disagrees with the Plaintiff’s contention.

Sections 544, 548 and 549 by their express terms allow only the

avoidance of a transfer of property of a debtor or its estate.10

The transfers at issue in Counts 7 and 8 are transfers of

property of Sphere and the grant of liens in property of Sphere,

not property of UD Dissolution or its predecessor, V3.               The




10
     11 U.S.C. §§ 544(a) (power to avoid “any transfer of
property of the debtor or any obligation incurred by the debtor”
that is avoidable under applicable state law by a creditor of the
debtor), 548 (power to “avoid any transfer . . . of an interest
of the debtor in property, or any obligation . . . incurred by
the debtor”), 549 (“a trustee may avoid a transfer of property of
the estate”).

                                   23
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 27 of 90



Plaintiff’s assertion that V3 had an interest in the property

transferred because it had a claim against Sphere is without

merit.   Even if the Court assumes that the claims the Plaintiff

asserts against Sphere are meritorious and it is a creditor of

Sphere, that does not change the fact that the property

transferred was owned by Sphere.        Even if the Court assumes, as

the Plaintiff alleges, that the transfers reduced the value of

its claims against (and the shares it held in) Sphere, that is

not enough to state a legal or equitable interest in any specific

property owned by Sphere.     See 11 U.S.C. § 541(a)(1).

     Thus, the Court concludes that the Plaintiff fails to state

a claim for transfer of an interest in property of a debtor or

bankruptcy estate that is avoidable under any provision of the

Bankruptcy Code.     Accordingly, the Court will grant the

Defendants’ Motions to Dismiss the Plaintiff’s claims to the

extent they seek to avoid fraudulent transfers under the

Bankruptcy Code.11

                       ii.   Under applicable state law

     The Defendants also contend that the Plaintiff has failed to

state a claim under state law to avoid either the grant of liens


11
     As a result, the Court finds it unnecessary to address the
Defendants’ other arguments that the claims are time-barred or
fail to state a claim under specific provisions of the Bankruptcy
Code.

                                   24
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 28 of 90



in connection with the December 2014 Debenture or the transfer of

Sphere’s interest in Overland to SVTP.

     First, they contend that the Plaintiff cannot rely on

section 544 of the Bankruptcy Code for such a claim because the

transfers involved only property of Sphere, not property of the

Debtor’s estate.    The Court agrees with the Defendants that

neither transaction resulted in a transfer of any property of a

debtor in a bankruptcy proceeding and, therefore, section 544 is

not applicable.    However, that is not dispositive.          Applicable

state law allows a creditor of a company to bring a claim to

avoid a transfer of that company’s property if the transfer was

actually or constructively fraudulent, even if that company is

not in bankruptcy.    Cal. Civ. Code §3439 et. seq. (West 2021).12

     The Plaintiff alleges that it is a creditor of Sphere as a

result of the claims it has asserted in the Amended Complaint.

(D.I. 18 at ¶¶ 219, 224, 228 & 238.)       Therefore, it argues that

it has standing to avoid the transfers by Sphere under applicable




12
     Although the Defendants note that it is unclear on which
state law the Plaintiff is relying (referring in Count 7 to
“applicable state law” and in Count 8 to California law), the
Court concludes that it is not necessary to decide that question.
Both California and Delaware have adopted the Uniform Fraudulent
Transfer Act, and consequently the law is the same in both
states. Del. Code Ann. tit. 6, §§ 1304-05 (West 2021); Cal. Civ.
Code §3439 et. seq. (West 2021). For ease of reference, the
Court cites to the California statute.

                                 25
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 29 of 90



state law as fraudulent transfers.        (Id. at ¶¶ 219-40.)

     The Defendants respond that, even if state law does permit

such a suit, the Plaintiff has failed to state a claim as a

creditor for avoidance of those transfers as either actually

fraudulent or constructively fraudulent.

                            a.   Actual fraud

     Under California law, a transfer may be avoided as

fraudulent if made with “actual intent to hinder, delay, or

defraud any creditor of the debtor.”        Cal. Civ. Code at §

3438.04(a)(1).   Eleven factors are to be considered in

determining whether actual intent to defraud is established: (1)

whether the transfer was to an insider, (2) whether the debtor

retained possession or control of the property transferred after

the transfer, (3) whether the transfer was concealed, (4) whether

before the transfer was made, the debtor had been sued or

threatened with suit, (5) whether the transfer was of

substantially all of the debtor’s assets, (6) whether the debtor

absconded, (7) whether the debtor removed or concealed assets,

(8) whether the value of the consideration the debtor received

was reasonably equivalent to the value of the asset transferred,

(9) whether the debtor was insolvent or became insolvent shortly

after the transfer was made, (10) whether the transfer occurred

shortly before or after a substantial debt was incurred, and (11)

                                  26
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 30 of 90



whether the debtor transferred the essential assets of the

business to a lienholder who then transferred the assets to an

insider of the debtor.   Id. at § 3439.04(b).

     The Defendants contend that the allegations in the Amended

Complaint are merely conclusory allegations of the legal standard

for fraudulent transfers, without stating the factual bases for

those claims with the particularity required by the heightened

pleading standards of Rule 9.     See OHC Liquidation Trust v. Nucor

Corp. (In re Oakwood Homes Corp.), 325 B.R. 696, 698-99 (Bankr.

D. Del. 2005).   In particular, they contend that the Plaintiff

fails to specify which Defendants were insiders of Sphere to whom

the transfers were made or how the transfers were for the benefit

of any of the Defendants.

     The Plaintiff responds that it does plead sufficient factual

bases for its allegations.    The Plaintiff alleges in the Amended

Complaint that: (1) the transfers were made to or for the benefit

of the Defendants and (2) were made with actual intent to hinder

or defraud the Plaintiff as a creditor of Sphere.

     The Court agrees that the Plaintiff has met its burden of

pleading sufficient detail to allege the transfers are actually

fraudulent.   With respect to the benefit to the Defendants from

the transfers, the Amended Complaint alleges that the Cyrus

Defendants were the beneficiaries of the December 2014 Debenture

                                  27
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 31 of 90



because it resulted in the Cyrus Defendants being able to control

Sphere and, through that control, to acquire Overland and the V3

business for a price less than its worth.            (D.I. 18 at ¶¶ 91,

117, 144, 157-59).     It further alleges how the transfers

benefitted the other Defendants.         (Id. at ¶¶ 163, 165, 166, 180,

183-85).

     The Defendants contend, however, that the Plaintiff has

improperly collapsed three transfers into one in seeking to avoid

the December 2014 Debenture.       Specifically, they argue that the

Plaintiff asserts the December 2014 Debenture is a fraudulent

transfer only because of the amendment of the Debenture in April

2016, which occurred after the Original Complaint was filed.

     The Court disagrees.      The Amended Complaint alleges that the

December 2014 Debenture itself constituted a transfer, because it

was the incurrence of debt at a time when Sphere was insolvent

and unable to pay its debts and made with an intent to hinder,

delay or defraud its creditors.         (Id. at ¶ 223.)

     The Defendants also contend that the allegations about

solvency are pled without any reference to Sphere’s financial

data as is required.     See, e.g., Guiliano v. Ferdinand (In re

Liquid Holdings Grp., Inc.), Adv. No. 17-50622, 2018 WL 2759301

(KG), at *19 (Bankr. D. Del. June 6, 2018) (dismissing complaint

because trustee failed to plead the transferor was insolvent at

                                    28
         Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 32 of 90



the time); Global Link Liquidating Trust v. Avantel, S.A. (In re

Global Link Telecom Corp.), 327 B.R. 711, 718 (Bankr. D. Del.

2005) (dismissing constructive fraud claim because trustee pled

no information related to the debtor’s insolvency at the time of

the transfer other than the conclusory statement that it was

insolvent).

     The Court disagrees with the Defendants’ assertion.                The

Amended Complaint alleges that after borrowing $5 million from

the Cyrus Defendants in March 2014, Sphere was unable to pay its

obligations as they came due, including interest payments on that

debt.   (D.I. 18 at ¶¶ 66, 158-61).       The Amended Complaint further

alleges that the Cyrus Defendants arranged for the consolidation

of Overland into Sphere and Sphere’s assumption of Overland’s

debt in the December 2014 Debenture which resulted in Sphere

being saddled with overwhelming debt in excess of the value of

the combined assets of Sphere and Overland at that time.                (Id. at

¶¶ 144, 232-33.)   Finally, the Amended Complaint alleges that

after entering into the various loans with the Cyrus Defendants

in 2014, Sphere was unable to make payments on those loans,

resulting in the conversion of that debt to equity and generating

public speculation about a potential bankruptcy and a massive

sell-off of its stock.   (Id. at ¶¶ 158-61.)            In addition, the

Amended Complaint alleges that because of the loans from the

                                  29
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 33 of 90



Cyrus Defendants, Sphere was unable to pay its debts and was

forced into agreeing to the SPA where it lost 90% of its assets

and revenue stream.   (Id. at ¶¶ 165-87.)

     The Court concludes that these allegations are sufficient to

meet the Plaintiff’s burden of stating facts establishing that

the transactions at issue occurred while Sphere was insolvent or

resulted in Sphere’s insolvency.       Therefore, the Court concludes

that the Plaintiff has met the heightened standard of Rule 9 for

pleading actual fraud.

                            b.   Constructive fraud

     Under California law, a transfer is constructively

fraudulent if the debtor did not receive “a reasonably equivalent

value in exchange for the transfer or obligation” and the debtor

was either (1) engaged or about to engage in a business for which

the remaining assets were unreasonably small in relation to the

business or (2) believed or should have believed that it would

incur debts beyond its ability to pay.         Cal. Civ. Code at §

3439.04(a)(2)(A)-(B).

     The Defendants contend that the Plaintiff relies solely on

conclusory statements that the transfers were constructively

fraudulent rather than pointing to specific facts establishing

that claim.   In particular, the Defendants assert that the

Plaintiff provides no factual basis for the conclusory allegation

                                  30
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 34 of 90



that Sphere did not receive reasonably equivalent value for, or

was insolvent or rendered insolvent, by the transfers.

     The Court disagrees.   The Court finds that the same

allegations supporting the insolvency prong of the actual fraud

claim provide a sufficient factual basis for its assertion that

Sphere did not receive reasonably equivalent value for the

transfer, and was insolvent or rendered insolvent, by them.            This

is sufficient to state a claim for avoidance of those transfers

as constructively fraudulent.    See, e.g., Boyer v. Crown Stock

Distribution, Inc., 587 F. 3d 787, 796 (7th Cir. 2009) (affirming

bankruptcy court’s holding that leveraged buyout was a

constructively fraudulent transfer under UFTA because

debtor/target entity did not receive reasonably equivalent value

and was left with unreasonably small capital after purchasing

almost all of seller’s assets and obligating itself to twice the

amount of debt compared to the remaining combined assets);

Majestic Mgmt., 321 B.R. at 140-42 (holding that trustee’s

allegations supported a claim to avoid a constructive fraudulent

transfer where the debtor - after a leveraged buyout agreement to

purchase defendants’ assets, assume defendants’ liabilities, and

incur additional secured debt on its own assets to pay cash to

defendants’ shareholders - was left with a combined corpus of

assets worth less than outstanding debts).

                                 31
           Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 35 of 90



     Accordingly, the Court will deny the Defendants’ Motions to

Dismiss Counts 7 and 8 to the extent they are based on applicable

state law.

                 b.    Counts 9 and 10: Breach of Fiduciary
                       Duty/Aiding and Abetting Such Breach

     The Defendants argue that the claim of breach of fiduciary

duty in Count 9 against the Directors and the claim for aiding

and abetting that breach of fiduciary duty in Count 10 against

the Cyrus Defendants must be dismissed for several reasons.

                       i.      No fiduciary duty

     First, the Defendants argue that any claim relating to the

negotiation of the APA should be dismissed because it is based on

alleged failures to disclose all material facts to V3 prior to

closing on the APA.     They contend that the Directors did not owe

the Plaintiff any fiduciary duty until after closing when V3

became a shareholder and, therefore, they argue there can be no

breach of fiduciary duty claims for any actions taken before

closing.    Additionally, the Sphere Defendants contend that the

breach of fiduciary duty claims as they relate to the SPA

transaction do not state a claim against Directors who were not

on Sphere’s Board at the time of that transaction.                See Omnicare,

Inc. v. NCS Healthcare, Inc., 809 A.2d 1163, 1169 (Del. Ch. 2002)

(holding that as a general rule, a breach of fiduciary duty claim



                                     32
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 36 of 90



must be based on an actual, existing fiduciary relationship

between the plaintiff and the defendants at the time of the

alleged breach).

     The Plaintiff responds that there are numerous allegations

in the Amended Complaint on which the fiduciary duty claims are

based which relate to actions the Defendants took after the APA

closing and before the SPA closing, during a time when the

Defendants were Directors.    (D.I. 18 at ¶¶ 116-78.)

     The Court agrees with the Defendants that they owed no

fiduciary duty to V3 while they were not serving in a fiduciary

capacity.   However, because the Plaintiff alleges numerous

actions by the Defendants while V3 was a Sphere shareholder and

the Directors were on the Sphere Board for which a breach of

fiduciary duty claim may lie, the Court finds no basis to dismiss

the fiduciary duty claims on that basis.

                     ii.    Duplicative of contract claims

     The Defendants also contend that the fiduciary duty claims

should be dismissed because they are based on Sphere’s failure to

comply with the APA after it closed and, therefore, they are

duplicative of the claims for breach of contract.             Accordingly,

they argue that the fiduciary duty claims must be dismissed.

Edinburgh Holdings, Inc. v. Education Affiliates, Inc., C.A. No.

2017-0500-JRS, 2018 WL 2727542, at *15 (Del. Ch. June 6, 2018)

                                  33
         Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 37 of 90



(noting that “[g]enerally, Delaware ‘[c]ourts will dismiss [a]

breach of fiduciary duty claim where [it] overlap[s] completely

[with a breach of contract claim] and arise[s] from the same

underlying conduct or nucleus of operative facts’ as the breach

of contract claim.”).

     The Plaintiff disputes this contention.            It asserts that the

Directors are not parties to the APA, and, therefore, the breach

of contract claims do not cover their actions.            Further, it

contends that the Amended Complaint makes factual allegations of

misrepresentations and omissions by the Directors themselves.

(D.I. 18 at ¶¶ 71-72, 82-94, 110-28, 135-43, 340, 344, 352, 360-

63, 365-68).

     The Court agrees with the Plaintiff that, to the extent the

Directors cannot be held liable for the breach of contract

claims, the breach of fiduciary duty claims against them are not

duplicative.   Even if they are duplicative, however, Rule 8(d)

allows alternative pleading.     Fed. R. Civ. P. 8(d)(2) (“A party

may set out 2 or more statements of a claim or defense

alternatively . . . .”).     Therefore, the Court concludes that

there is no basis to dismiss either claim at this stage simply

because they state a different claim based on the same set of

facts.   Of course, to the extent the Defendants are found liable

on both theories, the Plaintiff can recover only once.

                                  34
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 38 of 90



                     iii. Special circumstance rule

     The Defendants further assert that the claims of the

Plaintiff are based on allegations that the Directors owed a

special fiduciary duty to V3 outside the contours of the APA and

beyond the duties owed to shareholders generally.            They argue

that this claim must fail because a director’s duty is only to

shareholders as a class, not to specific shareholders.             See,

e.g., Kors v. Carey, 158 A.2d 136, 143 (Del. Ch. 1960).

     The Plaintiff responds that the claims are covered by the

“special circumstance rule” which recognizes a fiduciary duty may

be owed by Directors to specific shareholders.           See, e.g., Lank

v. Steiner, 224 A.2d 242, 244 (Del. 1966) (citing Kors, 158 A.2d

at 143 for the proposition that a director has a fiduciary duty

to a specific stockholder when he “is possessed of special

knowledge of future plans or secret resources and deliberately

misleads a stockholder who is ignorant of them”).            The Amended

Complaint alleges that after V3 became a shareholder of Sphere

the Directors had ongoing discussions, that were never disclosed,

which led to the Overland merger and ultimately to the disastrous

SPA transaction.   (D.I. 18 at ¶¶ 82-83, 91-94, 108-110, 113, 116-

17, 144-46, 158-163, 165, 176-80).       It contends that the failure

to disclose those facts to V3 resulted in specific damage to it.

(Id. at ¶¶ 83, 108, 113, 118-54, 187.)

                                 35
          Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 39 of 90



     In their reply, the Defendants contend that the special

circumstance rule articulated in the Lank case applies only when

directors deal with a shareholder in relation to the purchase or

sale of his stock.    224 A.2d at 244.

     The Court disagrees.      While the facts of Lank dealt with

failure to disclose in connection with an option to purchase

stock, the Court did not state that the rule applies only in

those circumstances.    In this case, the Court finds that the

Plaintiff has stated sufficient facts, which if taken to be true,

fit within the special circumstance rule articulated by the

Delaware courts.   Therefore, the Court concludes that the

Defendants’ argument on this point does not merit dismissal of

the fiduciary duty claims.

                       iv.    Prior approval

     The Defendants also argue that the fiduciary duty claims

with respect to the SPA transaction must be dismissed because

those claims belong to Sphere and for a shareholder to bring a

derivative action on behalf of Sphere requires prior judicial

authorization under Ontario law.         See, e.g., Fleeger v. Clarkson

Co., 86 F.R.D. 388, 394 (N.D. Tex. 1980) (holding that Canadian

law forbids derivative action without obtaining prior leave of

court).

     The Plaintiff responds that Canadian law is not applicable

                                    36
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 40 of 90



because the SPA provides that the agreement is governed by

California law.    (D.I. 18, Ex. G at § 10.7.)         Similarly, the

Plaintiff asserts that the APA provides that it is governed by

Delaware law.   (Id., Ex. D at § 11.6.)

     In their reply, the Defendants argue that the Plaintiff also

has failed to comply with either California or Delaware law in

bringing its derivative breach of fiduciary duty action.               They

contend that the Plaintiff was required to explain what efforts

it made to demand that Sphere bring the action (or why it failed

to make demand).    Bader v. Anderson, 110 Cal. Rptr. 3d 821, 832

(Cal. Ct. App. 2009); Chester Cty. Emps. Ret. Fund v. New

Residential Inv. Corp., C.A. No. 11058-VCMR, 2016 WL 5865004, at

*8 (Del. Ch. Oct. 7, 2016).

     The Plaintiff alternatively argues that the claims regarding

breach of fiduciary duty are not derivative claims, because V3

suffered specific damage different from injury to other

shareholders.   It argues that because of the actions, inter alia,

of the Directors, it was precluded from selling the Initial

Shares (when other shareholders, namely the Directors, were able

to sell theirs) until the price of Sphere’s shares had dropped.

     The Court concludes that the claims asserted by the

Plaintiff against the Directors are not derivative but state a

direct claim for breach of fiduciary duty under the special

                                 37
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 41 of 90



circumstance rule.    Kors, 158 A.2d at 144.       The injury to V3 is

different from injuries suffered by all shareholders generally.

Furthermore, even if the action is derivative, the Court agrees

with the Plaintiff that any derivative action it may bring on

behalf of Sphere is governed by California or Delaware law, not

Canadian law, and therefore approval of the court in Ontario is

not a prerequisite to its filing.

     Finally, there is an exception to the requirement of pre-

suit demand on a corporation to bring a derivative action - where

it would be futile.    Kamen v. Kemper Fin. Servs., Inc., 500 U.S.

90, 101-02 (1991) (“Although jurisdictions differ widely in

defining the circumstances under which demand on directors will

be excused, . . . demand typically is deemed to be futile when a

majority of the directors have participated in or approved the

alleged wrongdoing . . . or are otherwise financially interested

in the challenged transactions . . . .”) (internal quotations and

citations omitted).    This exception is recognized in both

California and Delaware.    Bader, 101 Cal. Rptr. 3d at 832;

Aronson v. Lewis, 473 A.2d 805, 814 (Del. 1984).

     The allegations of the Amended Complaint make evident that

any request made to Sphere to bring such an action would have

been futile because the action alleges wrongdoing by Sphere and

its Directors.   Therefore, the Court concludes that the filing of

                                 38
        Case 18-00102-MFW    Doc 71       Filed 03/19/21   Page 42 of 90



the action by the Plaintiff, even if derivative, is not barred.

                     v.     Rule 9

     Finally, the Cyrus Defendants argue that a claim for aiding

and abetting a tort, such as breach of fiduciary duty, must

comply with the heightened pleading requirements of Rule 9(b).

They contend that the Amended Complaint fails to articulate

precisely what actions each of the Cyrus Defendants took to

facilitate any breach of fiduciary duty.             They contend that the

“group pleading” in the Amended Complaint fails to comply with

Rule 9(b).   See, e.g., Hawk Mountain LLC v. Mirra, C.A. No. 13-

2083-SLR-SRF, 2016 WL 3182778, at *16 (D. Del. June 3, 2016).

The Cyrus Defendants assert that the few allegations with respect

to specific actions by the Cyrus Defendants are woefully

inadequate to support the claim against them.

     The Court disagrees.    The Court finds that the Amended

Complaint contains sufficient detail of actions taken by the

Cyrus Defendants, collectively and individually, in furtherance

of the alleged breaches of fiduciary duty.             See, e.g., Grant v.

Turner, 505 Fed. App’x 107, 112 (3d Cir. 2012) (“Although

Plaintiffs do not allege who, specifically, made

misrepresentations to whom in all cases, they include many other

details to ‘inject precision or some measure of substantiation

into [their allegations of fraud].’”) (quoting Frederico v. Home

                                     39
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 43 of 90



Depot, 507 F.3d 188, 200 (3d Cir. 2007)).            Specifically, the

Plaintiff alleges that the Cyrus Defendants, through different

entities and complicated transactions, orchestrated Sphere’s

acquisition of V3, the merger of Overland and Sphere, the over-

leveraging of the combined entity to the Cyrus Defendants, and

the ultimate divestiture of Overland to another Cyrus-related

entity, SVTP.    (D.I. 18 at ¶¶ 23-30, 43-66, 116-17, 144-47, 157-

85.)    It alleges that these and other actions by the Cyrus

Defendants resulted in harm to V3.          (Id. at ¶¶ 90, 108-09, 112-

13, 116, 119-25, 128-35, 140-43, 148-50.)

       Therefore, the Court concludes that the Plaintiff has stated

claims for breaches of fiduciary duty and aiding and abetting

those breaches.    Accordingly, the Court will deny the Motions to

Dismiss Counts 9 and 10.

                  c.     Count 11: Equitable Subordination

       In Count 11 the Plaintiff seeks equitable subordination of

claims that the Defendants may have because of their inequitable

conduct.    (Id. at ¶¶ 263-69.)

       The Defendants contend that Count 11 should be dismissed for

several reasons.       First, the Defendants contend that no right to

equitable subordination is available under the Bankruptcy Code

for any claims they may have against Sphere because it is not a

debtor in bankruptcy.

                                    40
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 44 of 90



     The Plaintiff apparently concedes this point but argues that

equitable subordination is available under the Uniform Commercial

Code (the “UCC”), which is incorporated into the SPA.             (Id. at ¶

268, Ex. G at §§ 2.20 & 3.7.)    The Plaintiff argues that the UCC

should be “liberally” construed and applied “(1) to simplify,

clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices

through custom, usage, and agreement of the parties; and (3) to

make uniform the law among the various jurisdictions.”             Cal. Com.

Code § 1103(a) (West 2021).

     The Court disagrees with the Defendants on this point.

Equitable subordination is not a creation of the Bankruptcy Code;

rather, the Code merely provides that in a bankruptcy case, a

court may subordinate a claim under the general principles of

equitable subordination.    11 U.S.C. § 510(c).         As the Fifth

Circuit has explained:

     The Bankruptcy Code does not specify the circumstances
     in which equitable subordination is appropriate.
     Instead, drawing on common law principles, this circuit
     has crafted a widely followed standard authorizing
     equitable subordination if three preconditions are
     satisfied. Under this test, equitable subordination is
     permitted when (1) the claimant engaged in inequitable
     conduct; (2) the conduct resulted in harm to the
     creditors or conferred an unfair advantage upon the
     claimant; and (3) equitable subordination is not
     inconsistent with the Bankruptcy Code.

In re Cajun Elec. Power Coop., Inc., 119 F.3d 349, 357 (5th Cir.

                                 41
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 45 of 90



1997).    Thus, the Court concludes that, if a basis for equitable

subordination under the UCC or common law principles is

established, then it is a claim that the Court may consider even

though Sphere is not in bankruptcy.

     The Defendants also argue that the Plaintiff has not

articulated what claims should be subordinated.13             In particular,

the Cyrus Defendants contend that they have no claim to be

subordinated because, as the Amended Complaint itself

acknowledges, any debt they held against Sphere was converted to

equity.   (D.I. 18 at ¶ 177.)

     The Plaintiff responds that the Amended Complaint seeks to

avoid the various transfers by which the Cyrus Defendants’ debt

was converted as, inter alia, fraudulent conveyances.               Therefore,

to the extent it is successful, the Plaintiff argues that the

circumstances would also warrant the equitable subordination of

the Cyrus Defendants’ reinstated claims.

     The Court agrees with the Plaintiff.           If the Plaintiff is

successful on other counts in the Amended Complaint, then the

Cyrus Defendants’ claims may be reinstated.              Therefore, equitable

subordination may be relevant to those claims and there is no


13
     The Amended Complaint does allege that Sphere and Holdings
have filed a claim against the estate, and in Count 4 the
Plaintiff seeks to have that claim subordinated. (D.I. 18 at ¶¶
204-07.)

                                   42
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 46 of 90



basis to dismiss Count 11 at this stage.

     As a result, the Court will deny the Motions to Dismiss

Count 11.

               d.   Counts 12 and 13: Turnover

     Counts 12 and 13 seek turnover of property from the Sphere

Defendants that is allegedly due to the Plaintiff pursuant to the

APA, namely the maximum Earn-out and the Holdback Shares.14            The

Plaintiff relies on section 542(b) of the Bankruptcy Code, which

provides that turnover is available against an entity “that owes

a debt that is property of the estate and that is matured,

payable on demand, or payable on order.”         11 U.S.C. § 542(b).

     The Sphere Defendants argue that the claims against the

Directors should be dismissed because the Directors did not

possess or control any of the property at issue.            The Plaintiff

responds that turnover against the Directors is appropriate

because the Directors exercised control over Sphere and

interfered with V3’s efforts to achieve the Earn-out, remove the

restrictive legend, and timely get the Holdback Shares.

Therefore, the Plaintiff asserts that the Directors should be

required to turn over the value of those assets.

     The Court disagrees with the Plaintiff.           The Directors were



14
     The Plaintiff contends that the Holdback Shares, in
particular, are property of the estate and are being held in
trust for it.

                                 43
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 47 of 90



not parties to the APA.     To the extent that they interfered with

the Plaintiff’s rights under that agreement, the Plaintiff has

asserted a claim for that.    However, turnover is not a proper

avenue of recovery against the Directors because there is no

allegation that the Directors possess property of the estate or

that the Directors owe a mature debt to the estate as is required

under section 542(b).    Therefore, the Court concludes that Counts

12 and 13 must be dismissed as to the Directors.

     The other Sphere Defendants also argue that no turnover

claim is available against them.       The property which the

Plaintiff demands be turned over is the same property that is

directly at issue in the breach of contract claims.             The Sphere

Defendants argue that turnover is not appropriate in these

circumstances because there is a dispute as to whether anything

is owed to the Plaintiff under the APA.         (D.I. 22.)      See Welded

Constr. L.P. v. Williams Cos. (In re Welded Constr. L.P.), 609

B.R. 101, 125-26 (Bankr. D. Del. 2019); OHC Liquidation Trust v.

Discover Re (In re Oakwood Homes Corp.), 342 B.R. 59, 67-68

(Bankr. D. Del. 2006).

     The Plaintiff asserts nonetheless that it is entitled to

turnover under section 542(b) because it is owed a mature debt.

The Plaintiff argues that “an action may be a turnover proceeding

even if the defendant disputes the validity or existence of the

                                  44
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 48 of 90



debt, as long as the . . . allegations state the existence of a

mature debt.”    5 Collier on Bankruptcy ¶ 542.04 (Alan N. Resnick

& Henry J. Sommer eds., 16th ed. 2016).          Accord Nat. Enters.,

Inc. v. Koger P’ship, Ltd. (In re Nat. Enters., Inc.), 128 B.R.

956, 959 (E.D. Va. 1991); Kids World of Am., Inc. v. State of

Georgia Dep’t of Early Care & Learning (In re Kids World of Am.,

Inc.), 349 B.R. 152, 163 (Bankr. W.D. Ky. 2006).

       The Court agrees with the Defendants on this point.               In this

case, the Plaintiff’s contention that there is a mature debt due

under the APA for the maximum Earn-out is not supported by the

allegations of the Amended Complaint.          Rather, Count 12 alleges

that the Sphere Defendants breached the APA by not performing the

covenants relating to the Earn-out and that as a result they must

be “deemed” to be fully earned and achieved.             (D.I. 18 at ¶¶ 272-

80.)

       Similarly, in Count 13 the Amended Complaint alleges that

the Holdback Shares were due to be turned over by July 6, 2015,

but it also alleges that they were held back subject to the

satisfaction of certain conditions (namely adjustments under

section 4.5 of the APA and resolution of pending litigation).

(Id. at ¶¶ 97, 99 & 283.)     There is no allegation that those

conditions have been met.     In fact, the Sphere Defendants dispute

the Plaintiff’s contentions, as set forth in the Answer and

                                   45
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 49 of 90



Counterclaim filed by Sphere and Holdings.          (D.I. 22.)

     This is not a case where all acts necessary to create the

debt have occurred, such as delivery of goods or performance of

services.   See, e.g., Kids World, 349 B.R. at 164 (holding that

debtor stated a claim for turnover for value of services fully

performed despite dispute as to whether contract existed).                 In

this case, the Plaintiff’s claims are predicated on its assertion

that the APA has been breached, which is disputed.             Therefore,

the Court cannot conclude that there is a mature debt due under

the APA for either the Earn-out or the Holdback Shares.                 See,

e.g., Discover Re, 342 B.R. at 67-68 (holding that turnover is

not a remedy available to recover debts that remain unliquidated

and/or in dispute).

     Furthermore, the obligation to turn over a mature debt is

subject to a caveat: “except to the extent that such debt may be

offset under section 553.”    11 U.S.C. § 542(b).          The Answer filed

by Sphere and Holdings asserts a right of setoff in its

Thirteenth Affirmative Defense.       (D.I. 22.)

     As a result, the Court will grant the Motion to Dismiss

Counts 12 and 13 as to the other Sphere Defendants, as well.

Because dismissal is appropriate as to all Defendants named in

those Counts, the Court will dismiss them entirely.




                                  46
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 50 of 90



               e.   Count 14: Constructively Fraudulent Transfer

     Count 14 asserts a constructively fraudulent transfer claim

against the Sphere Defendants relating to the transfer of V3’s

assets to Sphere under the APA.       The Sphere Defendants argue that

Count 14 must be dismissed for several reasons.

                    i.      Applicable state law

     First, the Sphere Defendants contend that the Amended

Complaint fails to identify any applicable state law supporting

the claim.

     The Court rejects the Sphere Defendants’ argument.                 In Count

14 the Plaintiff asserts that the transfer is avoidable under

“applicable state law.”     (D.I. 18 at ¶ 288.)         As noted above, the

constructive fraudulent conveyance law is the same under

California and Delaware law.     (See Part III.C.2.a.ii. n.9 supra.)

                    ii.     Insolvency

     Second, the Sphere Defendants argue that the claim must fail

because there are no allegations that V3 was insolvent or

rendered insolvent as a result of the APA.          The Plaintiff

responds that the Amended Complaint contains ample allegations to

that effect.

     The Court agrees with the Plaintiff on this point.                 The

Amended Complaint alleges that during the due diligence period

prior to the APA closing, V3 struggled to pay operating costs and

                                  47
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 51 of 90



was required to have Sphere begin fulfilling its orders, thereby

providing operating funds for V3 (which were deducted from the

cash due to V3 at closing of the APA).           (D.I. 18 at ¶ 78.)

Further, it alleges that V3 was unable to pay all its creditors

from the cash paid at closing and that, because of the opposition

of the Sphere Defendants to removal of the restrictive legend on

the Initial Shares, V3 was unable to pay its creditors and forced

to file bankruptcy.     (Id. at ¶¶ 92-94, 106-07, 128-30, 141-42,

148-49.)    The Court finds those allegations sufficient to allege

that V3 was insolvent or rendered insolvent by the APA.

                       iii. Benefit to the Defendants

     The Sphere Defendants also assert that the Plaintiff does

not allege that any Director ever received V3’s assets or

benefitted from the transfer of those assets.              Without having

received the assets, they contend that the Directors cannot be

liable as an initial transferee or an immediate or mediate

transferee of such initial transferee.

     The Plaintiff responds that the Amended Complaint does

allege that the Directors benefitted from the transfers.

Specifically, it alleges that the Directors benefitted from the

transaction by selling the Sphere shares they, their family, and

friends owned for a higher price - after Sphere had acquired V3’s

assets but before V3 could sell its Initial Shares and before it

                                    48
        Case 18-00102-MFW     Doc 71    Filed 03/19/21   Page 52 of 90



became public that Sphere had agreed to issue additional shares

of its stock in connection with the Overland merger.               (D.I. 18 at

¶¶ 123-26, 250-52.)

     The Court agrees that the Amended Complaint does state a

claim against the Directors by alleging they benefitted

personally from the transfer of the V3 assets in exchange for

restricted stock in Sphere because it enhanced the value of their

shareholdings, which allowed them to liquidate that stock before

the Initial Share restrictions were lifted and before its value

fell.

                      iv.   Duplicative of contract claims

     In their reply, the Sphere Defendants additionally argue

that Count 14 must be dismissed because it merely alleges that

the transfer of V3’s assets under the APA was fraudulent only as

a result of V3 being unable to realize the negotiated purchase

price for its assets.   This allegation, they assert, is a claim

for breach of contract, not for a fraudulent transfer.

     The Court disagrees.     The Amended Complaint contains

sufficient allegations that V3 received less than reasonably

equivalent value for its assets, even if the APA was not

breached.   (Id. at ¶ 291.)    For example, the Amended Complaint

alleges that because the Sphere Defendants interfered with V3’s

efforts to sell the Initial Shares and forced V3 to accept the

                                   49
         Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 53 of 90



terms in the Leak-out Agreement, V3 received less than the $14.7

million value of its assets due it under the APA.             (Id. at ¶¶ 90,

114-25, 128-32, 137-39, 290.)

     Accordingly, the Court finds that the Amended Complaint

adequately alleges a claim for avoidance of a constructively

fraudulent transfer against the Sphere Defendants.             Therefore,

the Court will deny the Motion to Dismiss Count 14.

                f.     Counts 15–19: Breach of Contract

     The Sphere Defendants argue that Counts 15 through 19, which

assert breach of contract claims, should be dismissed against the

Directors because they are not parties to the APA.             The

Defendants assert that “[d]irectors of a corporation . . . are

not parties to a contract simply because the corporation is a

party to a contract.    Rather, Delaware law clearly holds that

officers of a corporation are not liable on corporate contracts

as long as they do not purport to bind themselves individually.”

Ruggerio v. FuturaGene, plc., 948 A.2d 1124, 1132 (Del. Ch. 2008)

(internal quotations and citations omitted).

     The Plaintiff argues that the Directors are liable for

breach of the APA because they have bound themselves individually

to the APA under section 4.3(e)(iii).         See, e.g., Brown v.

Colonial Chevrolet Co., 249 A.2d 439, 441 (Del. Super. Court.

1968).   That section is a negative covenant that precludes any

                                  50
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 54 of 90



action by Holdings, Sphere, and their respective Affiliates or

successors to reduce the amount of the Earn-out to be paid to V3.

(D.I. 18, Ex. D.)   The Plaintiff asserts that the Directors are

Affiliates of Sphere and Holdings, as defined in section 1.1 of

the APA, by virtue of their control of those corporations.             (Id.)

     The Plaintiff further argues that the Directors are liable

for breach of contract under the participation theory, which

“imposes personal liability on corporate officers or shareholders

where they have personally taken part in the actions of the

corporation.”   Oldcastle Precast, Inc. v. VPMC, Ltd., C.A. No.

12-6270, 2013 WL 1952090, at *14 (E.D. Pa. May 13, 2013)

(internal citations omitted).

     The Sphere Defendants reply that the participation theory

only imposes personal liability on a director who has personally

taken part in a tort committed by a corporation.            Heronemus v.

Ulrick, C.A. No. 97C-03-168-JOH, 1997 WL 524127, at *1 (Del.

Super. Ct. July 9, 1997).   They contend that this theory has not

been extended to make a director liable for a breach of contract

by a corporation.

     While the Defendants are correct that directors of a

corporation are not ordinarily liable on corporate contracts and

that the participation theory may not extend to contract claims,

the Court concludes nonetheless that the Plaintiff has stated a

                                 51
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 55 of 90



claim against the Directors for breach of contract.              The Amended

Complaint contains specific allegations of the control exerted by

the Directors over the actions of Sphere related to its

performance under the APA, which supports the Plaintiff’s

argument that they were Affiliates under the definition in the

APA.    (D.I. 18 at ¶ 120, Ex. D at § 1.1.)         It also alleges

specific actions taken by the Directors themselves violative of

Section 4.3(e)(iii) of the APA, such as making false

representations to the transfer agent regarding removal of the

restrictive legend so that the Directors could sell hundreds of

thousands of Sphere stock they owned, while V3 was prevented from

selling its shares.    (Id. at ¶¶ 119-32).         The Court concludes

that these allegations are sufficient to state a claim for breach

of contract against the Directors.

       As a result, the Court will deny the Motion to Dismiss

Counts 15, 16, 17, 18 and 19.

                 g.   Count 21: Interference with Contractual
                      Relations

       Count 21 asserts a claim for interference with contractual

relations that V3 had with its securities broker and transfer

agent as a result of the Defendants’ interference with V3’s

efforts to lift the restrictive legend from the Initial Shares

between July and October 2014.         The Defendants contend that the

claim should be dismissed for several reasons.


                                   52
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 56 of 90



     The parties agree that to state a claim for interference

with contractual relations, a plaintiff must allege: (i) a valid

contract; (ii) about which the interfering defendant knew; (iii)

an intentional act that is a significant factor in causing the

breach of such contract; (iv) without justification; (v) which

causes injury.   Beard Rsch., Inc. v. Kates, 8 A.3d 573, 605 (Del.

Ch. 2010).

                       i.    Sphere Defendants

     The Sphere Defendants argue that Count 21 is merely an

impermissible attempt to recast a breach of contract claim as a

tort.   Data Mgmt. Int’l, Inc. v. Saraga, C.A. No. 05C-05-108,

2007 WL 2142848, at *3 (Del. Super. Ct. July 25, 2007) (holding

that a plaintiff may not bootstrap contract claims into tort

claims when a contract exists).        The Sphere Defendants contend

that the interference alleged in Count 21 (with the contract

between V3 and its securities broker and transfer agent) was

expressly permitted by numerous provisions of the APA.15                 While

this is contested by the Plaintiff, the Sphere Defendants argue

that in Count 16 the Plaintiff alleges that the same conduct was

a breach of the APA.    Thus, they contend that the tort claim


15
     The Sphere Defendants cite sections 4.2(b) and 6.31 of the
APA, in support of their position that V3 was barred from selling
the Initial Shares before December 31, 2014, without the prior
written consent of Sphere.

                                   53
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 57 of 90



based on that same conduct must be dismissed.

     The Plaintiff responds that the allegations in the Amended

Complaint detail sufficient facts to support its intentional tort

claims.   (D.I. 18 at ¶¶ 114, 118, 131-32, 135-37, 139-41, 340.)

The Plaintiff disputes that it is just a recasting of its breach

of contract claim, arguing that the Amended Complaint contains

actionable allegations that the Defendants committed a tort, in

addition to the breach of contract, by acting duplicitously and

fraudulently.

     The Court disagrees with the Plaintiff and concludes that

the allegations of interference with V3’s contractual relations

with its broker and transfer agent contained in Count 21 are

merely restatements of its claim that the Defendants breached the

APA in Count 16.   The Amended Complaint does not articulate any

action taken by the Sphere Defendants to interfere with V3’s

relationship with its broker, other than the Defendants’ actions

to prevent V3 from removing the restrictive legend on the Initial

Shares.   (D.I. 18 at ¶¶ 87, 114, 119-28, 338-41.)             Further, the

Plaintiff does not articulate any specific harm done to V3’s

contractual relationship with its broker; instead it asserts that

the “interference” with that relationship resulted in “economic

injury flowing from its inability to liquidate [the Initial

Shares], to pay its just debts and obligations and to make

                                   54
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 58 of 90



appropriate lawful distributions to its shareholders.”               (Id. at ¶

341.)   This is not an injury flowing from interference with the

Plaintiff’s relationship with its broker; it is an injury

stemming from the alleged breach of the APA.

      Thus, the Court concludes that the Plaintiff has failed to

state a claim for relief against the Sphere Defendants in Count

21.

                     ii.     Cyrus Defendants

      The Cyrus Defendants contend that the allegations against

them in Count 21 are based solely on the action of their

representative on Sphere’s Board, Bordessa, who was not appointed

to the Board until December 2014, months after the alleged

tortious conduct occurred.     (Id. at ¶¶ 18, 138, 339-41.)              The

Plaintiff does not address this argument.

      The Court agrees with the Defendants that the Amended

Complaint fails to state a claim against them based on the

actions of their nominee on the Sphere Board, who was not on the

Sphere Board at the relevant time.         Even though the Amended

Complaint also asserts that the Cyrus Defendants controlled

Sphere in other ways at the relevant time,16 the Court has found

that the Amended Complaint fails to state a claim against Sphere




16
      D.I. 18 at ¶¶ 42-68, 82-83, 91, 117-41.

                                   55
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 59 of 90



and so it cannot state a claim against the Cyrus Defendants for

Sphere’s actions.

     Accordingly, the Court will grant the Motions to Dismiss

Count 21 as to all Defendants.

               h.     Count 20: Interference with Existing Economic
                      Relations

     Count 20 asserts a claim for interference with existing

economic relations that V3 had with a former employee, Peter

Bookman, who was a co-defendant with V3 in an action for

misappropriation of intellectual property brought in 2013 (the

“Anderer lawsuit”).   (Id. at ¶¶ 72.)      The Defendants contend that

it should be dismissed for several reasons.

     First, the Defendants contend that Delaware law does not

recognize a claim for interference with existing economic

relations where there is no contract.17       They cite no authority

for that proposition.

     The Plaintiff responds that there is a claim for tortious

interference with an economic interest under Delaware law.             It

contends that the standard is essentially the same as that for

interference with a contract, except that it requires only the




17
     They argue that the Amended Complaint does not allege a
contract existed between V3 and Booker, and in fact none did at
the relevant time, because Sphere had hired Bookman when the APA
closed. (D.I. 18 at ¶ 331.)

                                 56
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 60 of 90



“existence of a valid business relation (not necessarily

evidenced by an enforceable contract) or expectancy . . . .”

Bowl-Mor Co. v. Brunswick Corp., 297 A.2d 61, 65 (Del. Ch. 1972).

     The Court agrees with the Plaintiff.         Delaware law

recognizes a claim for tortious interference with an economic

relationship even in the absence of an existing contract.              Bowl-

Mor, 297 A.2d at 65 (concluding a claim was stated for

interference with a business relationship with customers even

though the plaintiff had no further interest in the contract it

had assigned to a finance company because there was an expectancy

that the customers would continue their business relationships

with the plaintiff).

     Second, the Defendants assert that the Plaintiff does not

identify any existing economic relationship, arguing that the

alleged interference with Bookman is really an assertion that the

Defendants violated section 8.10 of the APA under which Sphere

hired Bookman.   The Defendants argue that a party cannot

interfere with its own contract, and, therefore, the count must

be dismissed.    Kuhn Constr. Co. v. Ocean & Coastal Consultants,

Inc., 844 F. Supp. 2d 519, 531 (D. Del. 2012).

     The Plaintiff responds that the allegations in the Amended

Complaint detail intentional torts committed by the Defendants

that interfered with V3’s efforts to resolve claims with Bookman

                                 57
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 61 of 90



arising as a result of the Anderer lawsuit.               (D.I. 18 at ¶¶ 72,

107, 116-27, 133-34, 138, 329-31.)          It contends that the

Defendants’ interference was not simply the failure to perform

the APA.

     The Defendants reply that there was no economic relationship

between V3 and Bookman related to the Anderer lawsuit because

they were both defendants in the suit and had not asserted claims

against each other.     They assert that the Plaintiff is arguing

that they interfered with its business relationship with Bookman,

not with an economic relationship.          They argue that the Plaintiff

should not be allowed to amend its claim at this late stage.

     The Court disagrees with the Defendants.              First, the

Defendants do not articulate any legal difference between an

economic and a business relationship.           Second, the Court finds

that the Amended Complaint adequately pleads a claim for

interference with V3’s economic and business relationship with

Bookman.    The Amended Complaint alleges that the Defendants

interfered with the employment/severance arrangements that V3 had

with Bookman.    (Id. at ¶¶ 127, 329-36.)         Further, while Bookman

and V3 had not asserted cross-claims against each other in the

Anderer lawsuit, the Plaintiff alleges that the Defendants

intentionally and without justification induced Bookman to

perjure himself in the Anderer lawsuit, causing V3 injury.                (Id.

at ¶¶ 72, 127, 133-34, 332-36.)         The expectation that Bookman

                                    58
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 62 of 90



would not perjure himself in that action (and thus support V3’s

defense of it) was a valid business and economic relation or

expectancy.   The Amended Complaint also alleges that the

Defendants used the Anderer suit and Bookman’s perjured testimony

as another excuse to prevent V3’s sale of the Initial Shares and

to force V3 to agree to the onerous Leak-out Agreement.                  (Id. at

¶ 333.)   Finally, the Amended Complaint alleges that the V3 was

injured by having to expend attorney’s fees, costs, and possibly

excess payments because of that interference.             (Id. at ¶ 336.)

     As a result, the Court concludes that the Plaintiff has

stated a claim for interference with an existing economic

interest.    The Court will deny the Motions to Dismiss Count 20.

                 i.   Count 22: Constructive Conversion

     Count 22 of the Amended Complaint alleges that the

Defendants’ actions in blocking the removal of the restrictive

legend from the Initial Shares constituted a constructive

conversion of V3’s interest in those shares entitling it to

damages in the amount of the value of those shares had V3 sold

them in July rather than October 2014.

     The Defendants raise several reasons the claim should be

dismissed.

     The Sphere Defendants argue that the Plaintiff’s allegation

of constructive conversion is barred by the economic loss


                                   59
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 63 of 90



doctrine which bars tort claims where overlapping claims based in

contract adequately address the injury alleged.             That doctrine

provides that when a claim for conversion arises “solely from a

breach of contract, the plaintiff generally must sue in contract,

and not in tort.”    Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872,

889 (Del. Ch. 2009) (dismissing claim for conversion which was

based on duties imposed by contract and duplicative of contract

claim).   The Sphere Defendants contend that for any exception to

that doctrine to apply, the Plaintiff must allege a duty

independent from the contract.         See, e.g., Khushaim v. Tullow,

Inc., No. N15C-11-212-PRW, 2016 Del. Super. LEXIS 287, at *22

(Del. Super. Ct. June 27, 2016).

     The Plaintiff responds that constructive conversion is not

barred by the economic loss doctrine because “the economic loss

doctrine is not widely used in Delaware jurisprudence. . . .

[and] no Delaware court ever has barred a claim for conversion

based upon the economic loss doctrine.”          Isr. Disc. Bank of N.Y.

v. First State Depository Co., C.A. No. 7237-VCP, 2012 WL

4459802, at *14 (Del. Ch. Sept. 27, 2012) (internal quotations

and citations omitted), aff’d 86 A.3d 1118 (Del. 2014).

     The Court concludes that the assertion of a contract claim

in the Amended Complaint is not a bar to the assertion of the

conversion claim for several reasons.          First, Delaware Courts do


                                   60
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 64 of 90



recognize the economic loss doctrine but also recognize a fraud

exception to that doctrine.   See, e.g., Livery Coach Sol., L.L.C.

v. Music Express/E., Inc., 245 F. Supp. 3d 639, 646 (D. Del.

2017) (concluding that Delaware law recognizes economic loss

doctrine as well as the fraud exception to that doctrine for

fraudulent inducement and negligent misrepresentation claims);

Cavi v. Evolving Sys., Inc., C.A. No. 15–1211–RGA/MPT, 2017 WL

658470, at *7 (D. Del. Feb. 17, 2017) (recognizing fraudulent

inducement as exception to economic loss doctrine); Commonwealth

Constr. Co. v. Endecon, Inc., C.A. No. 08C-01-266 RRC, 2009 WL

609426, at *5 (Del. Super. Ct. Mar. 9, 2009) (holding that

tortious interference with contract is an exception to economic

loss doctrine); Christiana Marine Servs. Corp. v. Texaco Fuel and

Marine Mktg. Inc., C.A. No. 98C-02-217 WCC, 2002 WL 1335360, at

*6 (Del. Super. Ct. June 13, 2002) (concluding that exception to

economic loss doctrine permits claim for negligent

misrepresentation).   The Court concludes that the conversion

claim in the Amended Complaint fits within the fraud exception to

the economic loss doctrine recognized by Delaware courts.

     Further, as the Court held with respect to Counts 9 and 10,

the Federal Rules permit pleading in the alternative.             Fed. R.

Civ. P. 8(d)(2) (“A party may set out 2 or more statements of a



                                 61
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 65 of 90



claim or defense alternatively . . . .”).           (See Part III.C.2.b.ii

supra.)   Thus, the Court concludes that the assertion of a tort

claim as well as a contract claim, at this stage, is permissible.

     The Cyrus Defendants contend, however, that the Amended

Complaint contains no factual allegations that they interfered

with V3’s right to sell the Initial Shares.              Therefore, they

argue that Count 22 should be dismissed as to them.              The

Plaintiff disputes this assertion.

     The Court concludes that there are ample allegations in the

Amended Complaint asserting that, at the time the Sphere

Defendants interfered with V3’s efforts to remove the restrictive

legend from the Initial Shares, the Cyrus Defendants controlled

Sphere (even before it placed a member on its Board) through

loans to Sphere and its interests in Overland.              (D.I. 18 at ¶¶

42-68, 82-83, 91, 117-41.)     Thus, because the Court finds that

the Amended Complaint contains sufficient allegations to state a

claim for constructive conversion against the Sphere Defendants,

it finds that they are sufficient to state a claim against the

Cyrus Defendants.

     For the foregoing reasons, the Court will deny the Motions

to Dismiss Count 22 as to all Defendants.

                j.    Count 23: Securities Fraud

     In Count 23, the Plaintiff alleges that in agreeing to


                                   62
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 66 of 90



accept part of the purchase price in stock under the APA, V3 was

informed, assumed, and justifiably relied on the false

representations of the Defendants “that Sphere’s shares were

honestly traded and priced by legitimate public market factors

and were not subject to any manipulations, fraud, insider

trading, or other unlawful or improper activity” when in fact the

stock price was artificially inflated and manipulated by acts of

the Defendants in violation of Section 10(b) of the Securities

Exchange Act of 1934 and Rule 10b-5 promulgated under it.               (D.I.

18 at ¶¶ 347-54.)

                    i.      Cyrus Defendants
                            a.   Vicarious liability

     The Cyrus Defendants contend that Count 23 must be dismissed

as to them because a principal cannot be held secondarily liable

for securities fraud by its employee or agent.            See, e.g., Gould

v. American-Hawaiian Steamship Co., 535 F.2d 761, 778-79 (3d Cir.

1976) (noting that “ordinary agency principles are not applicable

in determining secondary liability in securities violation

cases”); Rochez Bros., Inc. v. Rhoades, 527 F.2d 880, 886 (3d

Cir. 1975) (holding that “agency principles - respondeat superior

- are not applicable to determine secondary liability in a

securities violation case”).

     The Plaintiff responds that an entity can be held

vicariously liable for the actions of its agent.             Cent. Bank of

                                  63
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 67 of 90



Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S.

164, 191 (1994); Dinsmore v. Squadron, Ellenoff, Plesent,

Sheinfeld & Sorkin, 135 F.3d 837, 842 (2d Cir. 1998).

     The Court concludes that dismissal of Count 23 is not

warranted on this ground.   First, the cases the Cyrus Defendants

cite do not support their claim that they cannot be held liable

for the actions of their agents.      The Third Circuit in Rochez

stated that:

     There is no doubt that the fraud of an officer of a
     corporation is imputed to the corporation when the
     officer’s fraudulent conduct was (1) in the course of
     his employment, and (2) for the benefit of the
     corporation. This is true even if the officer’s
     conduct was unauthorized, effected for his own benefit
     but clothed with apparent authority of the corporation,
     or contrary to instructions. The underlying reason is
     that a corporation can speak and act only through its
     agents and so must be accountable for any acts
     committed by one of its agents within his actual or
     apparent scope of authority and while transacting
     corporate business. A corporation, however, is not
     liable for the fraud of its officer when the officer
     acted as an individual for his own account and the
     defrauded party knew that the officer was not acting
     for the corporation.

Rochez, 527 F.2d at 884 (citations omitted).           Further, the Third

Circuit in Gould did not hold that a person or entity cannot be

liable for securities fraud simply because of the actions of its

agent, but instead remanded the case for a determination whether

the actions of the principal directly or indirectly induced the

agent’s actions.   Gould, 535 F.2d at 779.


                                 64
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 68 of 90



     Thus, the Court rejects the Cyrus Defendants’ blanket

assertion that they cannot be held vicariously liable for

securities fraud.

                             b.   Liability for APA
                                  misrepresentations

     The Cyrus Defendants contend, nonetheless, that the acts for

which the Plaintiff alleges they are liable with respect to the

APA are those of their “employee on Sphere’s Board.”               (D.I. 18 at

¶¶ 347-49.)   The only employee that the Cyrus Defendants had on

the Sphere Board, however, was Bordessa who was not appointed to

that Board until December, 2014, after the occurrence of the

actions on which the securities fraud claim is premised.                 (Id. at

¶¶ 18, 73-87, 118-40, 347-54.)

     As noted above, however, the Amended Complaint has numerous

allegations that Cyrus exercised control over Sphere prior to the

time Bordessa was appointed to the Sphere Board.              (Id. at ¶¶ 42-

68, 82-83, 91, 117-41.)      Thus, the Court concludes that there are

sufficient allegations against the Cyrus Defendants to support a

securities fraud claim, beyond the allegations relating to the

actions of Bordessa.18



18
     While select paragraphs refer to actions by the Cyrus
Defendants through Bordessa, Count 23 incorporates all the
allegations of the Complaint and refers generally to actions of
“the Defendants” including the Cyrus Defendants. (D.I. 18 at ¶
346-55.)

                                   65
         Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 69 of 90



                             c.   Aiding and abetting

     The Cyrus Defendants also argue that the allegations that

they conspired or aided and abetted the securities fraud

committed by others must fail because there is no such liability

under federal securities law.      See, e.g., Cent. Bank, 511 U.S. at

177 (holding that if Congress intended to impose aiding and

abetting liability, it would have used the words “aid” and “abet”

in the statutory text); Dinsmore, 135 F.3d at 842 (holding that

conspiracy liability is beyond the scope of conduct prohibited by

the securities fraud statute).

     The Plaintiff responds that the Cyrus Defendants’ contention

that there is no claim for aiding and abetting under securities

law is a strawman, as the Plaintiff does not assert such a claim.

Rather, it asserts a direct securities fraud claim against the

Cyrus Defendants for causing Sphere and the Directors to make

material misstatements and omissions in connection with the sale

of securities through the APA.

     The Court agrees with the Defendants that a securities claim

cannot be premised on aiding and abetting another’s securities

fraud.   Cent. Bank, 511 U.S. at 177.        However, the Court agrees

with the Plaintiff that Count 23 is not premised on that

contention.   Count 23 alleges that the Cyrus Defendants

themselves, and through entities they controlled, committed

                                   66
           Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 70 of 90



actions violative of the securities law.             (D.I. 18 at ¶¶ 42-66,

350-52.)

                       ii.     All Defendants
                               a.   Specificity

     All Defendants argue that the Plaintiff fails to plead the

securities fraud claim in Count 23 with the particularity

required by the Private Securities Litigation Reform Act

(“PSLRA”).    To plead a securities fraud claim, a plaintiff must

plead:

     (1) a material misrepresentation or omission, (2)
     scienter, (3) a connection between the
     misrepresentation or omission and the purchase or sale
     of a security, (4) reliance upon the misrepresentation
     or omission, (5) economic loss, and (6) causation.

In re Hertz Global Holdings, Inc., 905 F.3d 106, 114 (3d Cir.

2018) (quoting City of Edinburgh Council v. Pfizer, Inc., 754

F.3d 159, 167 (3d Cir. 2014)).           “This standard requires

plaintiffs to plead the who, what, where, when, and how.”

Edinburgh Council, 754 F.3d at 166 (citations omitted).

     The Defendants do not contest that the Amended Complaint

alleges that Count 23 relates to the purchase or sale of a

security and that it alleges that the Plaintiff relied on certain

representations in connection with that purchase.                The Defendants

do, however, assert that the remaining elements have not been

pled with the requisite specificity required by Rule 9.



                                     67
        Case 18-00102-MFW   Doc 71     Filed 03/19/21   Page 71 of 90



                                 1.     Misrepresentation

     The Defendants contend that the allegations of the Amended

Complaint do not identify the specific statements/omissions made

by each Defendant that violate the securities law.             15 U.S.C. §

78u-4(b)(1) (requiring that a plaintiff must “specify each

statement alleged to have been misleading [and] the reason or

reasons why the statement is misleading . . .”).             Instead, the

Defendants assert, the Amended Complaint relies on “group

pleading” which presumes that published statements of a

corporation are attributable to insiders without connecting the

individuals who made each statement.        They argue that group

pleading is not permissible in securities actions and that the

Plaintiff must identify which Defendant made each alleged

misrepresentation or omission.       See 15 U.S.C. § 78u-4(b)(2);

Winer Family Trust v. Queen, 503 F.3d 319, 335-37 (3d Cir. 2007)

(dismissing Rule 10b-5 claims against certain individual

defendants based on lack of specific allegations as to each).

Further, with respect to any alleged omissions, the Defendants

argue that they cannot be held liable because the Plaintiff does

not allege that they had a duty to disclose that information.

See Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17 (1988)

(stating that silence is not misleading without a duty to

disclose).

                                  68
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 72 of 90



     The Plaintiff responds that the Amended Complaint does make

particularized allegations against the Defendants concerning

misrepresentations and omissions, both before and after the APA

closed, including:

     (1)    Defendants knew and concealed from V3 that Sphere did

not have the financial resources to close the APA without the $5

million in financing from the Cyrus Defendants and did not have

the financial ability to perform that agreement thereafter.

(D.I. 18 at ¶¶ 54, 62, 64, 66, 90-92, 101-28, 250-52.)

     (2)    The Cyrus Defendants acquired control of Tandberg,

Overland and ultimately Sphere, through a series of secured and

convertible debt transactions, which were not disclosed to V3.

(Id. at ¶¶ 43-64, 70, 82-83, 90-91, 349, 352, 359.)

     (3)    After the APA closed, the Defendants (including

Directors Meretsky and the Cyrus Defendants’ representative,

Bordessa), made false representations and interfered with V3’s

efforts to sell the Initial Shares, misrepresented Sphere’s

ability to operate profitably which made it impossible for V3 to

realize the Earn-Out, and failed to disclose the negotiations to

acquire Overland which adversely affected V3’s ability to sell

the Initial Shares.     (Id. at ¶¶ 54, 62, 64, 66, 90-92 101-28,

250-52.)

     The Plaintiff states that it does identify the specific

                                    69
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 73 of 90



speaker, where known, but is still gathering facts as to each

specific Defendant, which has been hampered by the Defendants’

failure to cooperate.

     The Plaintiff’s assertion that, at this stage, it does not

yet know whether any of the other Directors made a specific

statement to support its securities fraud claim against them,

though, is to no avail.     “[C]laims must be pleaded with the

specificity required by the PSLRA with respect to each

defendant.”   Winer, 503 F.3d at 337.       “If a private securities

case proceeds past the pleadings stage against a corporation and

discovery reveals individual culpability, a plaintiff may seek

permission to amend the complaint to assert claims against

individual defendants.    See Fed. R. Civ. P. 15.”           Id.

     As to some of the Directors (Ashkin, Biasini, Bowman, and

Mahadevan), the Court concludes that the Amended Complaint fails

to plead a misstatement or omission with particularity.                 As a

result, the Court concludes that the Amended Complaint does not

meet the specificity requirements of the PSLRA.            15 U.S.C. § 78u-

4(b)(1); Winer, 503 F.3d at 335-36 (requiring complaint to

“specify the role of each defendant, demonstrating each

defendant’s involvement in misstatements and omissions.”). The

Court will therefore dismiss Count 23 of the Amended Complaint as

to those Directors.   15 U.S.C. § 78u-4(b)(3)(A).

                                  70
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 74 of 90



     The Court finds, however, that the Amended Complaint does

make sufficiently specific allegations from which the Court could

conclude that Meretsky, Tassiopoulos, Kelly, and Bordessa made

misstatements or omissions related to the Overland transaction,

the APA, and/or removal of the restrictions on the Initial

Shares.    (D.I. 18 at ¶¶ 55, 57, 70, 90, 94, 110, 112, 116, 120,

122-23.)    Therefore, dismissal as to those Directors on this

ground is not warranted.

     With respect to the corporate Defendants, the Court finds

that the allegations of material misrepresentations and omissions

cited by the Plaintiff are sufficient to state a claim.                   While

the Defendants contend that there can be no securities fraud

claim for an omission without an allegation of a duty to

disclose, the case which they cite for that proposition is not so

broad.    As the Nuveen Court observed:

     No one in [the Basic] case took issue with the
     proposition that the denial of facts which were true
     was a misstatement or omission. . . . Further, as
     Plaintiffs [in this case] observe, duty is irrelevant
     to claims of “device, scheme or artifice,” under Rule
     10b-5(a), and to “practice or course of business which
     operates or would operate as a fraud or deceit upon any
     person,” under Rule 10b-5(c).

Nuveen Quality Income Mun. Fund, Inc. v. Prudential Sec., Inc.,

C.A. No. CS-01-0127-EFS, 2001 WL 37126611, at *9-10 (E.D. Wash.

Dec. 10, 2001) (citations omitted).



                                    71
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 75 of 90



       In this case, the Amended Complaint clearly alleges that

Sphere made representations that it was able to perform under the

APA.    In that context, the failure to disclose that it was being

burdened with unsustainable debt was materially misleading.

(D.I. 18 at ¶¶ 54, 62, 64, 66, 90-92, 101-28, 250-52.)               Further,

the Amended Complaint alleges that the Cyrus Defendants were

involved in a scheme to defraud V3 by stripping its business from

Sphere and leaving Sphere unable to pay V3 for that business.

(Id. at ¶¶ 47-60, 81-82, 90-94, 144-47, 159-89.)

       The Defendants allege in their reply that public information

at the time revealed the precarious nature of Sphere’s financial

condition and the acquisition of debt by Cyrus in Overland and

Sphere and that, therefore, they cannot be held liable for these

“omissions.”    At the motion to dismiss stage, however, the Court

is not tasked with evaluating any evidence that the Defendants

may present in their defense but must accept the allegations in

the Amended Complaint as true.

                                         2.     Scienter

       The Defendants argue that the Amended Complaint contains no

facts whatsoever that would give rise to a “powerful or cogent”

inference that the Defendants acted with the necessary “intent to

deceive, manipulate, or defraud.”        Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 319, 323-24 (2007) (internal

citations omitted).

                                   72
           Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 76 of 90



     The Plaintiff responds that numerous allegations in the

Amended Complaint show “a strong inference that the

[D]efendant[s] acted with the required state of mind.”                15 U.S.C.

§ 78u-4(b)(2)(A).     For example, the Plaintiff argues that the

Amended Complaint alleges that the Defendants were aware that V3

needed all the cash promised under the APA to pay its debts.

(D.I. 18 at ¶¶ 71, 76-80, 88, 91-94.)           Yet, the Amended Complaint

alleges, the Defendants failed to disclose the Cyrus Defendants’

growing ownership and control over Sphere and Overland, their

plan to merge the two, and their ultimate plan to take the V3

business from Sphere.     (Id. at ¶¶ 47-60, 81-82, 90-94, 144-47,

159-89.)    The Plaintiff argues that these factual allegations are

sufficient to support the allegations in the Amended Complaint

that the Defendants intended to deceive, manipulate, and defraud

V3 into accepting over 70% of the purchase price under the APA in

Sphere stock.    (Id. at ¶¶ 111, 113, 347-48, 351-52, 354.)               It

contends they are also sufficient to support the allegations that

the Defendants’ actions in preventing the removal of the

restrictive legend on the Initial Shares was done intentionally

to protect the Directors’ stock options and warrants and to

induce V3 into agreeing to the Leak-out Agreement.               (Id. at ¶¶

54, 62, 64, 66, 90-92, 101-28, 250-52, 325.)



                                    73
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 77 of 90



     In determining whether scienter has been properly pled, the

Supreme Court has stated that courts must inquire “whether all of

the facts alleged, taken collectively, give rise to a strong

inference of scienter, not whether any individual allegation,

scrutinized in isolation, meets that standard. . . .             When the

allegations are accepted as true and taken collectively, would a

reasonable person deem the inference of scienter at least as

strong as any opposing inference?”       Tellabs, 551 U.S. at 323, 326

(emphasis in original).

     In this case, the Court concludes that the allegations of

the Amended Complaint do meet the required standard of pleading

scienter.   Taken as a whole the allegations in the Amended

Complaint could lead a reasonable person to conclude that the

actions of the Defendants were all designed to (1) mislead V3

into agreeing to take the Initial Shares instead of cash under

the APA, (2) force V3 to enter into the Leak-out Agreement when

it was unable to sell the Initial Shares as a result of the

Defendants’ obstruction of V3’s efforts to remove the restrictive

legend, and (3) foreclose V3 from any possible reimbursement as a

result of Sphere’s divestiture of Overland through the SPA

transaction.

                                       3.     Loss Causation

     The Defendants assert that the Plaintiff fails to plead loss

                                 74
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 78 of 90



causation, i.e., that the fraudulent misrepresentations and

omissions actually caused any loss.       Erica P. John Fund, Inc. v.

Halliburton Co., 563 U.S. 804, 807 (2011); McCabe v. Ernst &

Young, LLP, 494 F.3d 418, 428 (3d Cir. 2007).

     The Plaintiff responds that the Amended Complaint contains

sufficient particularized allegations that it suffered damages

and that they were a direct result of the scheme to defraud V3.

(D.I. 18 at ¶¶ 59, 82, 88, 90-94, 105-49, 161-62, 173, 178-79.)

     The Court agrees with the Plaintiff.         To state a section

10(b) claim a plaintiff must prove both transaction causation

(that but for the misrepresentation the transaction would not

have occurred) and loss causation (that the misrepresentation

actually caused the losses the plaintiff suffered).            See, e.g.,

McCabe, 494 F.3d at 429-30; Berckeley Inv. Group, Ltd. v.

Colkitt, 455 F.3d 195, 222 (3d Cir. 2006).         In this case, the

Amended Complaint alleges, inter alia, that V3 would not have

agreed to the APA, the Earn-out, or Leak-out Agreement terms

without the specific misrepresentations or had it known of the

omitted facts.   (D.I. 18 at ¶¶ 82-93, 111-12.)          It further

alleges that but for the Defendants’ misrepresentations about and

interference with its ability to remove the restrictions on the

Initial Shares, V3 would have been able to sell the Initial

Shares at a favorable market price rather than being forced to


                                 75
        Case 18-00102-MFW   Doc 71     Filed 03/19/21   Page 79 of 90



agree to the unfavorable Leak-Out Agreement.            (Id. at ¶¶ 59, 82,

88, 90-94, 105-49, 161-62, 173, 178-79.)

     The Court concludes that these allegations of causation are

sufficient to state a securities fraud claim because they allege

facts showing that the alleged misrepresentations were in a

reasonably direct or proximate way responsible for the

Plaintiff’s loss.    See, e.g., EP MedSystems, Inc. v. EchoCath,

Inc., 235 F.3d 865, 884-85 (3d Cir. 2000) (finding sufficient to

withstand motion to dismiss allegations that defendant had

violated § 10(b) by inducing plaintiff to buy shares in defendant

through misrepresentations about “imminent” business

opportunities that were non-existent).

     For the reasons stated above, the Court will grant the

Motions to Dismiss as to Defendants Ashkin, Biasini, Bowman, and

Mahadevan.   The Court will deny the Motions to Dismiss Count 23

as to the remaining Defendants.

                k.    Counts 24 and 25: Negligent and Intentional
                      Misrepresentation

     In Counts 24 and 25, the Plaintiff alleges that the same

misrepresentations and omissions that form the basis for their

securities fraud claims also support a claim for negligent and

intentional misrepresentation against the Sphere Defendants.

(D.I. 18 at ¶¶ 357-68.)



                                  76
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 80 of 90



     The Sphere Defendants raise several bases for dismissal.

First, they assert that the Plaintiff’s claims should be

dismissed because neither claim satisfies the heightened pleading

standards of Rule 9(b) for the same reasons they articulate with

respect to Count 23, namely that the Plaintiff does not allege

what representations were made, who made the representations, how

the representations were false, or what specific material was

withheld.    The Plaintiff responds that the Sphere Defendants

ignore allegations regarding the alleged misrepresentations made

by them throughout the Amended Complaint and particularly with

respect to their 10b-5 claims.       (Id. at ¶¶ 47-60, 81-82, 90-94,

110-13, 144-47, 159-89, 34, 349, 352.)

     For the same reasons stated above, the Court concludes that

the Amended Complaint contains ample allegations of intentional

and negligent misrepresentations with respect to all the Sphere

Defendants except Directors Ashkin, Biasini, Bowman, and

Mahadevan.

     Second, the Sphere Defendants contend that the negligent

misrepresentation claim is barred by the economic loss doctrine

because their tort claim is simply a rehash of the breach of

contract claims.    Brasby v. Morris, C.A. No. 05C-10-022-RFS, 2007

WL 949485, at *6 (Del. Super. Ct. Mar. 29, 2007) (stating that

“the driving principle” behind the economic loss doctrine “is the

                                 77
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 81 of 90



notion that contract law provides a better and more specific

remedy than tort law.”).    “[F]or contract and tort claims to co-

exist, the plaintiff must allege that the defendant breached a

duty that is independent of the duties imposed by the contract.”

Abbott Lab’ys v. Owens, C.A. No. 13C-09-186 JRJ CCLD, 2014 WL

8407613, at *7. (Del. Super. Ct. Sept. 20, 2014).

     The Plaintiff responds that the economic loss doctrine’s

exceptions, particularly its fraud exception, precludes dismissal

of its negligent and intentional misrepresentation claims.              RLI

Ins. Co. v. Indian River Sch. Dist., 556 F. Supp. 2d 356, 361 (D.

Del. 2008) (citing Restatement (Second) of Torts § 552).

     The Court has already concluded that Delaware law recognizes

a fraud exception to the economic loss doctrine.            (See Part

III.C.2.i. supra.)    That exception includes intentional and

negligent misrepresentation claims.       See, e.g., Livery Coach, 245

F. Supp. 3d at 646.

     The Court finds that the Plaintiff has alleged sufficient

facts to fall within the fraud exception to the economic loss

doctrine for the claims in Counts 24 and 25.           As found with

respect to the securities fraud claim, the Amended Complaint

contains ample allegations about the misrepresentations and

omissions regarding the stock offered in connection with the APA

and its ability to be traded freely after the restrictive legend

                                 78
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 82 of 90



was due to be removed.   These alleged misrepresentations were not

simply that Sphere would perform the APA, they are allegations

that Sphere misled V3 about facts on which V3 relied in agreeing

to enter into the APA in the first place.          Consequently, the

Court concludes that Counts 24 and 25 fall under the exception to

the economic loss doctrine.    Cavi, 2017 WL 658470, at *7 (stating

that “[a]llegations of fraud that go directly to the inducement

of the contract, rather than its performance, present a viable

claim” not barred by the economic loss doctrine).

     Accordingly, the Court will deny the Motions to Dismiss

Counts 24 and 25 as to all Defendants except Ashkin, Biasini,

Bowman, and Mahadevan.

               l.   Count 26: Unjust Enrichment

     Count 26 asserts a claim for unjust enrichment for the value

of V3’s assets, contending that it is inequitable for the

Defendants to retain the benefit of those assets without full

payment of their value under the APA.         (D.I. 18 at ¶ 372.)

                    i.      Duplicative of contract claim

     The Defendants argue that Count 26 should be dismissed

because the Plaintiff has asserted a claim for breach of contract

for the same conduct and same damages.         See, e.g., Vichi v.

Koninklijke Philips Elecs. N.V., 62 A.3d 26, 58 (Del. Ch. 2012)

(“It is a well-settled principle of Delaware law that a party

                                  79
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 83 of 90



cannot recover under a theory of unjust enrichment if a contract

governs the relationship between the contesting parties that

gives rise to the unjust enrichment claim.”); Kuroda, 971 A.2d at

891 (“a claim for unjust enrichment is not available if there is

a contract that governs the relationship between parties that

gives rise to the unjust enrichment claim.”).           The Defendants

argue that the Plaintiff’s claim is based entirely on the APA, a

valid contract, and, therefore, Count 26 must be dismissed.

     The Plaintiff argues that the existence of the APA does not

preclude an unjust enrichment claim.       It argues that such

preclusion is not a per se rule and its claims may be pled

alternatively at the pleadings stage.        See McPadden v. Sidhu, 964

A.2d 1262, 1276 (Del. Ch. 2008).

     The Defendants respond that the Plaintiff cannot plead an

unjust enrichment claim in the alternative, because the existence

of the contract is not disputed by the parties.           See, e.g., 9586

LLC v. Great Am. Grp., LLC (In re Abound Solar Mfr., LLC), 547

B.R. 611, 623 (Bankr. D. Del. 2016).

     The Plaintiff responds, however, that the claim is not based

on the contract but on its allegations that the Defendants

fraudulently induced V3 to enter into the APA.           (D.I. 18 at ¶¶

82, 90, 110-13, 344, 349, 352, 360-63, 366-67.)           The Plaintiff

contends that a claim for fraudulent inducement is independent of

                                 80
          Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 84 of 90



a breach of contract claim and would support a claim for unjust

enrichment.   See, e.g., Abound Solar, 547 B.R. at 625; Formosa

Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960

S.W.2d 41, 46 (Tex. 1998).

     The Court agrees with the Plaintiff that its unjust

enrichment claim is not foreclosed by its breach of contract

claims.   First, as to the Cyrus Defendants, there is no contract

claim asserted against them in the Amended Complaint.                With

respect to the Sphere Defendants, the Court concludes that the

Plaintiff’s unjust enrichment claim (based on an assertion that

V3 was fraudulently induced to enter into the APA) is not

duplicative of the breach of contract claim.              Abound Solar, 547

B.R. at 625 (denying motion to dismiss fraudulent inducement

claim because it was independent from breach of contract claim);

Formosa Plastics, 960 S.W.2d at 46 (concluding that “it is well

established that the legal duty not to fraudulently procure a

contract is separate and independent from the duties established

by the contract itself.”).

                      ii.     No benefit received

     The Cyrus Defendants also contend that the Amended Complaint

fails to state a claim against them because there are no

allegations (other than group ones) that the Cyrus Defendants

received any benefit from the transfer of the V3 assets to Sphere

                                    81
        Case 18-00102-MFW    Doc 71    Filed 03/19/21   Page 85 of 90



under the APA.   They argue that they were not a party to the APA

nor has the Plaintiff alleged that they received any assets or

benefits from V3 that would form the basis of an unjust

enrichment claim.     The Plaintiff responds that the Cyrus

Defendants ignore the numerous allegations that the Cyrus

Defendants benefitted from the sale of V3’s assets to Sphere

which it controlled.     (D.I. 18 at ¶¶ 50-56, 62-64, 66, 82-83, 90,

111-13, 144, 158-89, 344, 349, 352, 360-63, 366-67.)

     The Court rejects the Cyrus Defendants’ argument because it

finds that the Amended Complaint does contain sufficient

allegations that the Cyrus Defendants participated in the acts

which form the basis of the fraudulent inducement claims by the

Plaintiff and received a benefit from them as a result of its

ownership and control of Tandberg, Overland, and Sphere.                Thus,

the Court concludes that the Amended Complaint states a claim

against the Cyrus Defendants for unjust enrichment.             See, e.g.,

Jackson Nat’l Life Ins. Co. v. Kennedy, 741 A.2d 377, 394 (Del.

Ch. 1999).

     Consequently, the Court will deny the Motions to Dismiss

Count 26.

                 m.    Count 27: Injunctive Relief

     Count 27 seeks a temporary, preliminary, and permanent

injunction requiring Sphere to release and remove the restrictive

                                  82
         Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 86 of 90



legend from the Holdback Shares, as well as barring Sphere from

objecting to, interfering with, or otherwise halting or impairing

V3’s sales of its shares without regard to the Leak-out

Agreement.

     The Defendants argue that injunctive relief should be

foreclosed, because the Plaintiff has not moved for preliminary

injunctive relief under Rule 65 despite filing the Original

Complaint more than five years ago.        The Defendants also contend

that the Plaintiff’s claim for injunctive relief in Count 27 must

be dismissed because it is merely a remedy and not a separate

cause of action.   See, e.g., Birdman v. Office of the Governor,

677 F.3d 167, 172 (3d Cir. 2012).

     The Plaintiff responds that any delay does not mean it is

precluded from seeking relief and that the delay was caused by

the Defendants who have sought repeatedly to delay the case, by

filing, inter alia, motions to transfer venue and dismiss the

case.   The Plaintiff further asserts that the APA provides that

it is entitled to assert such a claim by providing that, if a

party breaches the APA, any non-breaching party may request

emergency injunctive relief during or prior to the invocation of

the dispute resolution procedures.        (D.I. 18, Ex. D at § 11.8.)

The SPA provides similar rights.       (Id., Ex. G at §§ 10.6 & 10.7.)

     The Court agrees with the Defendants that injunctive relief

                                  83
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 87 of 90



is not an independent claim but a remedy.           Birdman, 677 F.3d at

172-73 (affirming dismissal of case where claimants asserted no

independent claim in seeking an injunction).             As the Eleventh

Circuit has explained:

     [A]ny motion or suit for either a preliminary or
     permanent injunction must be based upon a cause of
     action, such as a constitutional violation, a trespass,
     or a nuisance. There is no such thing as a suit for a
     traditional injunction in the abstract. For a
     traditional injunction to be even theoretically
     available, a plaintiff must be able to articulate a
     basis for relief that would withstand scrutiny under
     Fed. R. Civ. P. 12(b)(6) (failure to state a claim).

Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1127 (11th

Cir. 2005) (internal quotations and citations omitted).

     While the Plaintiff may seek injunctive relief as a remedy

if it prevails on its breach of contract claims, the Court

concludes that Count 27 does not independently state a claim for

relief.   Therefore, the Court will grant the Motions to Dismiss

Count 27.

            n.   Claims against Stephen Freidheim

     The Cyrus Defendants argue that all claims against Stephen

Freidheim must be dismissed as there are no particular

allegations of any actions taken by him in relationship to any of

the claims in the Amended Complaint.         The Plaintiff responds that

the Amended Complaint alleges sufficient actions taken by

Freidheim or entities controlled by him to state claims for

                                   84
          Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 88 of 90



relief under the various Counts of the Amended Complaint.

      The Court finds that there are sufficient allegations

against Freidheim and that the Amended Complaint should not be

dismissed as to him.    The Amended Complaint alleges that

Freidheim was the managing member of several of the Cyrus

Defendants and the Chief Investment Officer of one of the Cyrus

Defendants, Cyrus Capital Partners, L.P. (“CCP”).              (D.I. 18 at ¶¶

29-31.)   It further alleges that Freidheim and the Cyrus

Defendants had an investment management agreement under which CCP

had full voting and disposition power over the stocks held by the

Cyrus Defendants.    (Id. at ¶ 30.)      Finally, the Complaint

includes Freidheim in its definition of Cyrus Defendants.                (Id.

at ¶ 23.)   Therefore, all of the allegations in the Amended

Complaint of actions by the Cyrus Defendants are, in essence,

allegations against him because he was the one person in control

of all of those entities.     Thus, to the extent the Amended

Complaint states a claim against the Cyrus Defendants, it states

a claim against Freidheim.

      Therefore, the Court concludes that the Motion to Dismiss

must be denied as to Freidheim.



IV.   CONCLUSION

      For the reasons set forth above, the Court will grant the

                                   85
        Case 18-00102-MFW   Doc 71    Filed 03/19/21   Page 89 of 90



Defendants’ Motions to Dismiss Counts 12, 13, 21, and 27 for all

Defendants.   The Court will grant in part and deny in part the

Defendants’ Motions to Dismiss Counts 7, 8, 23, 24, and 25.            The

Court will deny the Defendants’ Motions to Dismiss in all other

respects.

     An appropriate Order follows.



Dated: March 19, 2021           BY THE COURT:



                                MARY F. WALRATH
                                United States Bankruptcy Judge




                                 86
        Case 18-00102-MFW   Doc 71   Filed 03/19/21   Page 90 of 90



                            SERVICE LIST

Albert H. Manwaring, IV, Esquire
Morris James LLP
500 Delaware Avenue, Suite 1500
P.O. Box 2306
Wilmington, DE 19899-2309
Counsel for UD Dissolution Liquidating Trust

Kevin N. Anderson, Esquire
Fabian Vancott
215 South State Street, Suite 1200
Salt Lake City, UT 84111
Counsel for UD Dissolution Liquidating Trust

Eric Lopez Schnabel, Esquire
Alessandra Glorioso, Esquire
Dorsey & Whitney (Delaware) LLP
300 Delaware Avenue, Suite 1010
Wilmington, DE 19801
Counsel for the Sphere Defendants

Milo Steven Marsden, Esquire
Sarah Goldberg, Esquire
Dorsey & Whitney LLP
111 South Main Street, Suite 2100
Salt Lake City, UT 84111
Counsel for the Sphere Defendants

L. Katherine Good, Esquire
Matthew F. Davis, Esquire
Potter Anderson & Corroon LLP
1313 N. Market Street, 6th Floor
Wilmington, DE 19801
Counsel for the Cyrus Defendants

Brian R. Carney, Esquire
Kristen Diane White, Esquire
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York NY 10036
Counsel for the Cyrus Defendants
